 



Exhibit 10.2
FORM OF SECURITY INTEREST
NOTICE OF CONFIDENTIALITY RIGHTS. IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

           
After recording return to:
         
 
         
 
         
 
         
 
         
 
         
 
         
 
         
 
                 

DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING
YSI XX LP,
Borrower,
having an office at
6745 Engle Road
Cleveland, Ohio 44130
to
KEITH H. MULLEN,
Trustee
for the benefit of
TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY,
a New York corporation,
Lender,
having an office
c/o AEGON USA Realty Advisors, Inc.
4333 Edgewood Road, N.E.
Cedar Rapids, Iowa 52499-5443
Loan Amount: $72,457,510.00
Premises:
[                                                                                                    ]
Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 1 -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              1.   RECITALS   7 2.   GRANTING CLAUSE   7 3.   DEFINED TERMS   8
4.   TITLE   15 5.   REPRESENTATIONS OF THE BORROWER   16
 
  5.1   Formation, Existence, Good Standing   16
 
  5.2   Qualification to Do Business   16
 
  5.3   Power and Authority   16
 
  5.4   Anti-Terrorism Regulations   17
 
  5.5   Due Authorization   17
 
  5.6   No Default or Violations   17
 
  5.7   No Further Approvals or Actions Required   17
 
  5.8   Due Execution and Delivery   17
 
  5.9   Legal, Valid, Binding and Enforceable   17
 
  5.10   Accurate Financial Information   17
 
  5.11   Compliance with Legal Requirements   17
 
  5.12   Contracts and Franchises   18
 
  5.13   No Condemnation Proceeding   18
 
  5.14   No Casualty   18
 
  5.15   Independence of the Real Property   18
 
  5.16   Complete Lots and Tax Parcels   18
 
  5.17   Tenant Rights to Insurance and Condemnation Proceeds   18
 
  5.18   Ownership of Fixtures   18
 
  5.19   Commercial Property   18
 
  5.20   Real Property is not Homestead Property   19
 
  5.21   Performance under Development Agreements   19
 
  5.22   Status of Certain Title Matters   19
 
  5.23   No Prohibited Transactions   19 6.   COVENANTS   19
 
  6.1   Good Standing   19
 
  6.2   Qualification to Do Business   19
 
  6.3   No Default or Violations   20
 
  6.4   Payment and Performance   20
 
  6.5   Special Purpose Entity   20
 
  6.6   Payment of Impositions   21
 
  6.7   Legal Control of the Real Property   22
 
  6.8   Management of the Real Property   22
 
  6.9   Maintenance of the Real Property   22
 
  6.10   Use of the Real Property   22
 
  6.11   Legal Requirements   22
 
  6.12   Contracts and Franchises   23
 
  6.13   Covenants Regarding Certain Title Matters   23
 
  6.14   Independence of the Real Property   23
 
  6.15   Complete Lots and Tax Parcels   23
 
  6.16   Commercial Property   23
 
  6.17   Real Property is not Homestead Property   23
 
  6.18   Performance under Development Agreements   23

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 2 -



--------------------------------------------------------------------------------



 



             
 
  6.19   Status of Certain Title Matters   23
 
  6.20   Restoration upon Casualty or Condemnation   24
 
  6.21   Performance of Landlord Obligations   24
 
  6.22   Financial Reports and Operating Statements   24
 
  6.23   Estoppel Statements   25
 
  6.24   Prohibition on Certain Distributions   25
 
  6.25   Use of Loan Proceeds   25
 
  6.26   Prohibition on Cutoff Notices   26
 
  6.27   Prohibited Person Compliance   26
 
  6.28   Net Worth Requirement   26 7.   INSURANCE REQUIREMENTS   26
 
  7.1   Required Coverages   27
 
  7.2   Primary Coverage   27
 
  7.3   How the Lender Shall Be Named   28
 
  7.4   Rating   28
 
  7.5   Deductible   28
 
  7.6   Notices, Changes and Renewals   28
 
  7.7   Unearned Premiums   29
 
  7.8   Forced Placement of Insurance   29 8.   INSURANCE AND CONDEMNATION
PROCEEDS   29
 
  8.1   Provisions of Approved Key Leases to Govern   29
 
  8.2   Adjustment and Compromise of Claims and Awards   29
 
  8.3   Direct Payment to the Lender of Proceeds   29
 
  8.4   Availability to the Borrower of Proceeds   29
 
  8.5   Conditions to Availability of proceeds   30
 
  8.6   Permitted Mezzanine Financing for Rebuilding or Remediation of the
Effect of Taking by Eminent Domain   31
 
  8.7   Draw Requirements   31 9.   ESCROW FUND   31 10.   DEFAULT   32
 
  10.1   Payment Defaults   32
 
  10.2   Incurable Nonmonetary Default   32
 
  10.3   Curable NonMonetary Default   33 11.   RIGHT TO CURE   34 12.   Contest
Rights   35 13.   DUE ON TRANSFER OR ENCUMBRANCE   35 14.   DUE ON SALE
EXCEPTIONS   35
 
  14.1   Permitted Transfer to an Approved Purchaser   35
 
  14.2   Permitted Transfers of Certain Passive Interests   36
 
  14.3   Transfers of Limited Partnership Interests   37
 
  14.4   Transfers of LLC Membership Interests   37
 
  14.5   Transfers in Carveout Obligor and UStoreIt Trust   37
 
  14.6   Transaction Costs   37 15.   NOTICE OF ABSOLUTE ASSIGNMENT OF LEASES
AND RENTS   38 16.   ACCELERATION   38 17.   RIGHTS OF ENTRY AND TO OPERATE   38
 
  17.1   Entry on Real Property   38
 
  17.2   Operation of Real Property   39 18.   RECEIVERSHIP   39

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 3 -



--------------------------------------------------------------------------------



 



              19.   FORECLOSURE; POWER OF SALE   39
 
  19.1   Availability of Remedies   39
 
  19.2   Public Sale   39
 
  19.3   Right to Require Proof of Financial Ability and/or Cash Bid   40
 
  19.4   Sale Subject to Unmatured Indebtedness   40
 
  19.5   Partial Foreclosure   41
 
  19.6   Trustee’s Deeds   41 20.   WAIVERS   41 21.   EXCULPATION CLAUSE AND
CARVEOUT OBLIGATIONS   42 22.   SECURITY AGREEMENT AND FIXTURE FILING   43
 
  22.1   Definitions   43
 
  22.2   Creation of Security Interest   44
 
  22.3   Filing Authorization   44
 
  22.4   Additional Searches and Documentation   44
 
  22.5   Costs   45
 
  22.6   Representations, Warranties and Covenants of the Borrower   45
 
  22.7   Fixture Filing   46 23.   ENVIRONMENTAL MATTERS   46
 
  23.1   Representations   46
 
  23.2   Environmental Covenants   47
 
  23.3   The Lender’s Right to Control Claims   47
 
  23.4   Indemnification   47
 
  23.5   Environmental Audits   48 24.   CONCERNING THE TRUSTEE   49
 
  24.2   Retention of Money   49
 
  24.3   Successor Trustees   49
 
  24.4   Succession Instruments   50
 
  24.5   Performance of Duties by Agents   50 25.   AGREEMENT CONCERNING
INTEREST   50
 
  25.1   Savings Clause   50
 
  25.2   Ceiling Election   51 26.   SECONDARY MARKET   51
 
  26.1   Dissemination of Information   51
 
  26.2   Cooperation   52
 
  26.3   Additional Financial Information   52
 
  26.4   Reserves/Escrows   52 27.   MISCELLANEOUS   52
 
  27.1   Successors and Assigns   51
 
  27.2   Survival of Obligations   52
 
  27.3   Further Assurances   52
 
  27.4   Right of Inspection   53
 
  27.5   Expense Indemnification   53
 
  27.6   General Indemnification   54
 
  27.7   Recording and Filing   54
 
  27.8   No Waiver   54
 
  27.9   Covenants Running with the Land   54
 
  27.10   Severability   54
 
  27.11   Entire Agreement   55
 
  27.12   Notices   55

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 4 -



--------------------------------------------------------------------------------



 



             
 
  27.13   Counterparts   56
 
  27.14   Choice of Law   56
 
  27.15   Forum Selection   56
 
  27.16   Sole Benefit   56
 
  27.17   Release of Claims   57
 
  27.18   No Partnership   57
 
  27.19   Payoff Procedures   57
 
  27.20   [Intentionally Deleted]   57
 
  27.21   Future Advances   57
 
  27.22   Interpretation   58
 
  27.23   Joint and Several Liability   58
 
  27.24   Time of Essence   58
 
  27.25   Jury Waiver   58
 
  27.26   Renewal, Extension, Modification and Waiver   59
 
  27.27   Cumulative Remedies   59
 
  27.28   No Obligation to Marshal Assets   59
 
  27.29   Transfer of Ownership   59
 
  27.30   Notice of Indemnification   59
 
  27.31   Partial Release   60
 
  27.32   Release and Substitution of Collateral   60

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 5 -



--------------------------------------------------------------------------------



 



Deed of Trust, Security Agreement and Fixture Filing
This Deed of Trust, Security Agreement and Fixture Filing (this “Deed of Trust”)
is made and given effective as of the 1st day of November, 2005, by YSI XX LP,
as Borrower, a Delaware limited partnership, whose address is 6745 Engle Road,
Cleveland, Ohio 44130 (the “Borrower”), to [                    ], as Trustee,
whose address is [                    ] (the “Trustee”), for the benefit of
TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY, as Lender, a New York corporation
having an office c/o AEGON USA Realty Advisors, Inc., 4333 Edgewood Road, N.E.,
Cedar Rapids, Iowa 52499-5443 (the “Lender”). The definitions of capitalized
terms used in this Deed of Trust may be found either in Section 3 below, or
through the cross-references provided in that Section.

1.   RECITALS

  A.   Under the terms of a commercial Second Revised Loan
Application/Commitment dated September 1, 2004, as amended (the “Commitment”),
AEGON USA Realty Advisors, Inc. (“AEGON”), as agent for the Lender, agreed to
fund a loan in the principal amount of $72,457,510.00 (the “Loan”).     B.   The
Lender has funded the Loan in the principal amount of $72,457,510.00 in
accordance with the Commitment, and to evidence the Loan, the Borrower has
executed and delivered to the Lender a certain Secured Promissory Note, of even
date, in the amount of $72,457,510.00, with a maturity and final payment date of
November 1, 2015.     C.   The Commitment requires that the Loan be secured by
all of the Borrower’s existing and after-acquired interest in certain real
property and by certain tangible and intangible personal property consisting of
37 self-storage facilities located at the addresses set forth on Exhibit B
hereto in Arizona, California, Colorado, New Mexico, Texas and Utah (each called
a “Parcel”).

2.   GRANTING CLAUSE

To secure the repayment of the Indebtedness, any increases, modifications,
renewals or extensions of the Indebtedness, and any substitutions for the
Indebtedness, as well as the performance of the Borrower’s other Obligations,
and in consideration of the sum of ten dollars ($10.00) and other valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Borrower grants, bargains, warrants, conveys, alienates, releases, assigns, sets
over and confirms to the Trustee, in trust with the power of sale for the
benefit of the Lender and to his successors and assigns forever, all of the
Borrower’s existing and after acquired interests in the Real Property (together
with rents, issues and profits).
Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 6 -



--------------------------------------------------------------------------------



 



3.   DEFINED TERMS

The following defined terms are used in this Deed of Trust. For ease of
reference, terms relating primarily to the Security Agreement are defined in
Subsection 22.1.
“Absolute Assignment of Leases and Rents” means the Loan Document bearing this
heading.
an “Affiliate” of any person means any entity controlled by, or under common
control with, that person.
“Appurtenances” means all rights, estates, titles, interests, privileges,
easements, tenements, hereditaments, titles, royalties, reversions, remainders
and other interests, whether presently held by the Borrower or acquired in the
future, that may be conveyed as interests in the Land under the laws of
[individual state specific information inserted here]. Appurtenances include the
Easements and the Assigned Rights.
“Assigned Rights” means all of the Borrower’s rights, easements, privileges,
tenements, hereditaments, contracts, claims, licenses or other interests,
whether presently existing or arising in the future. The Assigned Rights include
all of the Borrower’s rights in and to:

  (i)   any greater estate in the Real Property;     (ii)   insurance policies
required to be carried hereunder, including the right to negotiate claims and to
receive Insurance Proceeds and unearned insurance premiums (except as expressly
provided in Subsection 8.2);     (iii)   Condemnation Proceeds;     (iv)  
licenses and agreements permitting the use of sources of groundwater or water
utilities, septic leach fields, railroad sidings, sewer lines, means of ingress
and egress;     (v)   drainage over other property;     (vi)   air space above
the Land;     (vii)   mineral rights;     (viii)   party walls;     (ix)  
vaults and their usage;     (x)   franchises;     (xi)   commercial tort claims
that arise during the Loan term in respect of damages to the Real Property or to
its operations, in respect of any impairment to the value of the Real Property,
or in respect of the collection of any Rents;     (xii)   construction
contracts;     (xiii)   roof and equipment guarantees and warranties;     (xiv)
  building and development licenses and permits;     (xv)   tax credits or other
governmental entitlements, credits or rights, whether or not vested;     (xvi)  
licenses and applications (whether or not yet approved or issued);     (xvii)  
rights under management and service contracts;

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 7 -



--------------------------------------------------------------------------------



 



  (xviii)    leases of Fixtures; and     (xix)   trade names, trademarks, trade
styles, service marks, copyrights, and agreements with architects, environmental
consultants, property tax consultants, engineers, and any other third party
contractors whose services benefit the Real Property.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, 11 U.S.C.
Sections 101 et seq., and the regulations promulgated pursuant to those
statutes.
“Business Day” means any day when state and federal banks are open for business
in Cedar Rapids, Iowa.
“Carveout Guarantee and Indemnity” means that certain “Guarantee and Indemnity
Agreement” entered into by the Carveout Obligor on the date of this Deed of
Trust.
“Carveout Obligations” means those obligations described in Section 21.
“Carveout Obligor” means U-Store-It, L.P., a Delaware limited partnership. Any
other person who expressly assumes liability for the Carveout Obligations during
the term of the Loan shall become a “Carveout Obligor” for purposes of this Deed
of Trust.
“Carveouts” means those matters from which Carveout Obligations may arise, which
are described in Section 21.
“Charges” means all fees, charges, and other things of value, if any, contracted
for, charged, received, taken or reserved pursuant to the Note or any of the
other Loan Documents in connection with the Loan, and which are treated as
interest under applicable law (whether in connection with any voluntary
prepayment of the Indebtedness, or otherwise, and including fees for the
forbearance of any enforcement action or for the extension or modification of
the Loan).
“Condemnation Proceeds” means all money or other property that has been, or is
in the future, awarded or agreed to be paid or given in connection with any
taking by eminent domain of all or any part of the Real Property (including a
taking through the vacation of any street dedication or through a change of
grade of such a street), either permanent or temporary, or in connection with
any purchase in lieu of such a taking, or as a part of any related settlement,
except for the right to condemnation proceeds awarded to the tenant in a
separate proceeding in respect of the lost value of the tenant’s leasehold
interest, provided that the award does not reduce, directly or indirectly, the
award to the owner of the Real Property.
“Curable Nonmonetary Default” means any of the acts, omissions, or circumstances
specified in Subsection 10.3 below.
“Default” means any of the acts, omissions, or circumstances specified in
Section 10 below.
“Default Rate” means the rate of interest specified as the “Default Rate” in the
Note.
Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 8 -



--------------------------------------------------------------------------------



 



“Development Agreements” means all development, utility or similar agreements
included in the Permitted Encumbrances.
“Easements” means the Borrower’s existing and future interests in and to the
declarations, easements, covenants, and restrictions appurtenant to the Land.
“Environmental Indemnity Agreement” means the Loan Document bearing that
heading.
“Environmental Laws” means all applicable present and future laws, statutes,
ordinances, rules, regulations, orders, guidelines, rulings, decrees, notices
and determinations of any Governmental Authority to the extent that they pertain
to: (A) the protection of health against environmental hazards; (B) the
protection of the environment, including air, soils, wetlands, and surface and
underground water, from contamination by any substance that may have any adverse
health effect on humans, livestock, fish, wildlife, or plant life, or which may
disturb an ecosystem; (C) underground storage tank regulation or removal;
(D) wildlife conservation; (E) protection or regulation of natural resources;
(F) the protection of wetlands; (G) management, regulation and disposal of solid
and hazardous wastes; (H) radioactive materials; (I) biologically hazardous
materials; (J) indoor air quality; or (K) the manufacture, possession, presence,
use, generation, storage, transportation, treatment, release, emission,
discharge, disposal, abatement, cleanup, removal, remediation or handling of any
Hazardous Substances. “Environmental Laws” include the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended, the
Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., the Federal
Water Pollution Control Act, as amended by the Clean Water Act, 33 U.S.C. §1251
et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Toxic Substances
Control Act, 15 U.S.C. §2601 et seq., [applicable individual state specific
information inserted here], all similar state statutes and local ordinances, and
all regulations promulgated under any of those statutes, and all administrative
and judicial actions respecting such legislation, all as amended from time to
time.
“ESA” means the written environmental site assessment of the Real Property
obtained under the terms of the Commitment.
“Escrow Expenses” means those expenses in respect of real and personal property
taxes and assessments, Insurance Premiums and such other Impositions as the
Lender pays from time to time directly from the Escrow Fund using monies
accumulated through the collection of Monthly Escrow Payments.
“Escrow Fund” means the funds deposited by Borrower with the Lender pursuant to
Section 9 hereof, as reflected in the accounting entry maintained on the books
of the Lender as funds available for the payment of Escrow Expenses under the
terms of this Deed of Trust.
“Fixtures” means all materials, supplies, equipment, apparatus and other items
now or hereafter attached to or installed on the Land and Improvements in a
manner that causes them to become fixtures under the laws of [individual state
specific information inserted here], including all built-in or attached
furniture or appliances, elevators, escalators, heating, ventilating and air
conditioning system components, emergency electrical generators and related fuel
storage or delivery systems, septic system components, storm windows, doors,
electrical equipment, plumbing, water conditioning, lighting, cleaning,
Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 9 -



--------------------------------------------------------------------------------



 



snow removal, lawn, landscaping, irrigation, security, incinerating,
fire-fighting, sprinkler or other fire safety equipment, bridge cranes or other
installed materials handling equipment, satellite dishes or other
telecommunication equipment, built-in video conferencing equipment, sound
systems or other audiovisual equipment, and cable television distribution
systems. Fixtures do not include trade fixtures, office furniture and office
equipment owned by tenants who are unrelated to the Borrower. Fixtures expressly
include HVAC, mechanical, security and similar systems of general utility for
the operation of the Improvements as leasable commercial real property.
“Fraction of Value” means the fraction of value of the Loan allocated to each of
the Parcels as set forth in a letter agreement of even date herewith executed by
Lender for the benefit of Borrower, which fraction of value is made exclusively
for the purposes of determining the Release Amount for any Parcel as described
in Section 27.31 below; provided, however, in no event shall the fraction of
value limit the extent or priority of the lien or security interest of any Deed
of Trust or Mortgage securing the Loan.
“Governmental Authority” means any political entity with the legal authority to
impose any requirement on the Property, including the governments of the United
States, the State of [individual state specific information inserted here], the
applicable county, city, and any other governmental entity with jurisdiction to
decide, regulate, or affect the ownership, construction, use, occupancy,
possession, operation, maintenance, alteration, repair, demolition or
reconstruction of any portion or element of the Real Property.
“Hazardous Substance” means any substance the release of or the exposure to
which is prohibited, limited or regulated by any Environmental Law, or which
poses a hazard to human health, including: (A) any “oil,” as defined by the
Federal Water Pollution Control Act and regulations promulgated thereunder
(including crude oil or any fraction of crude oil), (B) any radioactive
substance and (C) Stacchybotris chartarum or other molds. However, the term
“Hazardous Substance” includes neither (A) a substance used in the cleaning and
maintenance of the Real Property, if the quantity, storage and manner of its use
are customary, prudent, and do not violate applicable law, nor (B) automotive
motor oil in immaterial quantities, if leaked from vehicles in the ordinary
course of the operation of the Real Property and cleaned up in accordance with
reasonable property management procedures and in a manner that violates no
applicable law, nor (C) mold present in the air within the Improvements and on
the elements of the Improvements in concentrations or states normally found in
buildings free of moisture intrusion and that are not unsanitary and are not a
threat to human health and safety.
“Impositions” means all real and personal property taxes levied against the
Property; general or special assessments; ground rent; water, gas, sewer, vault,
electric or other utility charges; common area charges; owners’ association dues
or fees; fees for any easement, license or agreement maintained for the benefit
of the Property; and any and all other taxes, levies, user fees, claims, charges
and assessments whatsoever that at any time may be assessed, levied or imposed
on the Property or upon its ownership, use, occupancy or enjoyment, and any
related costs, interest or penalties. In addition, “Impositions” include all
documentary, stamp or intangible personal property taxes that may become due in
connection with the Indebtedness, including Indebtedness in respect of any
future advance made by the Lender to the Borrower, or that are imposed on any of
the Loan Documents.
Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 10 -



--------------------------------------------------------------------------------



 



“Improvements” means, to the extent of the Borrower’s existing and future
interest, all buildings and improvements of any kind erected or placed on the
Land now or in the future, including the Fixtures, together with all appurtenant
rights, privileges, Easements, tenements, hereditaments, titles, reversions,
remainders and other interests.
“Indebtedness” means all sums that are owed or become due pursuant to the terms
of the Note, this Deed of Trust, or any of the other Loan Documents or any other
writing executed by the Borrower relating to the Loan, including scheduled
principal payments, scheduled interest payments, default interest, late charges,
prepayment premiums, accelerated or matured principal balances, advances,
collection costs (including reasonable attorneys’ fees), reasonable attorneys’
fees and costs in enforcing or protecting the Note, the Deed of Trust, or any of
the other Loan Documents in any probate, bankruptcy or other proceeding,
receivership costs, fees and costs of the Trustee and all other financial
obligations of the Borrower incurred in connection with the Loan transaction,
provided, however, that this Deed of Trust shall not secure any Loan Document or
any particular person’s liabilities or obligations under any Loan Document to
the extent that such Loan Document expressly states that it or such particular
person’s liabilities or obligations are unsecured by this Deed of Trust.
Indebtedness shall also include any obligations under agreements executed and
delivered by Borrower which specifically provide that such obligations are
secured by this Deed of Trust.
“Insurance Premiums” means all premiums or other charges required to maintain in
force any and all insurance policies that this Deed of Trust requires that the
Borrower maintain.
“Insurance Proceeds” means (A) all proceeds of all insurance now or hereafter
carried by or payable to the Borrower with respect to the Real Property,
including with respect to the interruption of rents or income derived from the
Property, all unearned insurance premiums and all related claims or demands, and
(B) all Proceeds (as defined in Subsection 22.1).
“Key Lease” means any present or future Lease to a tenant that either
(i) demises more than 10,000 square feet of the net leasable area of the
Improvements, or (ii) whose rental payments under all Leases comprise more than
twenty percent (20%) of the gross rental income of the Real Property.
“Key Principal” means U-Store-It, L.P., a Delaware limited partnership.
“Land” means that certain tract of land described on the attached Exhibit A,
together with the Appurtenances.
“Leases” means all leases, subleases, licenses, concessions, extensions,
renewals and other agreements (whether written or oral, and whether presently
effective or made in the future) through which the Borrower grants any
possessory interest in and to, or any right to occupy or use, all or any part of
the Real Property (including any Key Lease and any storage lease), and any
related guaranties.
“Legal Control” means the power, either directly or indirectly, to exercise the
authority of the owner of the Real Property, either as the majority shareholder
of the common stock of a corporation, as the sole general partner of a limited
partnership, as the managing general partner of a general partnership, or as the
sole manager of a limited liability
Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 11 -



--------------------------------------------------------------------------------



 



company, provided the entity exercising such authority cannot be divested of
such authority without its consent, either directly or indirectly, except for
cause. A general partner shall have Legal Control for purposes of this
definition notwithstanding the fact that a majority or supermajority of limited
partners in a limited partnership must approve (A) sales or refinancings of
interests in the related Parcel, Land or Personal Property other than in the
ordinary course of business, (B) the pledge, sale or transfer of all limited
partnership interests in a Borrower in conjunction with the sale or refinancing
or other disposition of the related Parcel, (C) election of a substitute general
partner upon the retirement, withdrawal or removal for cause of a general
partner, (D) calling of a meeting, or (E) entering into agreements with a
general partner or its affiliates.
“Legal Requirements” means all laws, statutes, rules, regulations, ordinances,
judicial decisions, administrative decisions, building permits, development
permits, certificates of occupancy, or other requirements of any Governmental
Authority.
“Loan Documents” means all documents evidencing the Loan or delivered in
connection with the Loan, whether entered into at the closing of the Loan or in
the future.
“Maximum Lawful Rate” means the maximum lawful rate of interest that may be
contracted for, charged, received or reserved by the Lender in accordance with
the applicable laws of the State of [individual state specific information
inserted here] (or applicable federal law to the extent that it permits the
Lender to contract for, charge, take, receive or reserve a greater amount of
interest than under [individual state specific information inserted here] law),
taking into account all Charges.
“Monthly Escrow Payment” means the sum of the Monthly Imposition Requirement,
the Monthly Insurance Premium Requirement, and the Monthly Reserve Requirement.
“Monthly Imposition Requirement” means one-twelfth (1/12th) of the annual amount
that the Lender estimates will be required to permit the timely payment by the
Lender of those Impositions that the Lender elects, from time to time, to
include in the calculation of the Monthly Imposition Requirement. Such
Impositions shall include real and personal property taxes and may include, at
the Lender’s sole and absolute discretion any Impositions that the Borrower has
failed to pay on a timely basis during the term of the Loan. The Lender shall
base its estimate on the most recent information supplied by the Borrower
concerning future Impositions. If the Borrower fails to supply such information
or if it is unavailable at the time of estimation, the Lender shall estimate
future Impositions using historical information and an annual inflation factor
equal to the lesser of five percent (5%) and the maximum inflation factor
permitted by law.
“Monthly Insurance Premium Requirement” means one-twelfth (1/12th) of the annual
amount that the Lender estimates (based on available historical data and using,
if future Insurance Premiums are as yet undeterminable, a five percent (5%)
inflation factor) will be required to permit the timely payment of the Insurance
Premiums by the Lender.
“Monthly Reserve Requirement” means the monthly payment amount which the Lender
estimates will, over the subsequent twelve (12) months, result in the
accumulation of a surplus in the Escrow Fund equal to the sum of the Monthly
Imposition Requirement and the Monthly Insurance Premium Requirement.
Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 12 -



--------------------------------------------------------------------------------



 



“Net Worth Requirement” means the lesser of (i) $30,000,000.00 and (ii) the
principal balance of the Loan at the time of determination.
“Note” means the promissory note dated of even date herewith to evidence the
Indebtedness in the original principal amount of $72,457,510.00, together with
all extensions, renewals and modifications.
“Notice” means a notice given in accordance with the provisions of Subsection
27.12.
“Obligations” means all of the obligations required to be performed under the
terms and conditions of any of the Loan Documents by any Obligor.
“Obligor” means the Borrower, the Carveout Obligor, or any other Person that is
liable under the Loan Documents for the payment of any portion of the
Indebtedness, or the performance of any other obligation required to be
performed under the terms and conditions of any of the Loan Documents, under any
circumstances.
“Parcel” shall mean any or all of the 37 self-storage facilities described in
the foregoing Recital (one of which is the Real Property).
“Participations” means participation interests in the Loan Documents granted by
the Lender.
“Permitted Control Group Member” shall mean any member of a group comprised of
U-Store-It, L.P., and (if applicable) members of a member’s immediate family or
trusts for the member’s benefit.
“Permitted Encumbrances” means (A) the lien of taxes and assessments not yet due
and payable, (B) those matters of public record listed as special exceptions in
the Lender’s title insurance policy insuring the priority of this Deed of Trust,
and (C) the Leases.
“Permitted Transfer” means a transfer specifically described in Section 14 as
permitted.
“Person” means any individual, corporation, limited liability company,
partnership, trust, unincorporated association, government, governmental
authority or other entity.
“Prohibited Structural Change” means a change in the identity of any of the
entities through which the Permitted Control Group Members exercise Legal
Control over the Real Property, or a change in the capacity through which any
Permitted Control Group Member exercises such Legal Control.
“Property” means the Real Property and the Leases, Rents and Personal Property
(as defined in Subsection 22.1 below).
“Qualified Passive Interest Trust” shall have the meaning set forth in
Section 14.2 below.
“Qualified Property Manager” means either (A) a financially sound, professional
property management company, experienced in managing properties similar in type
and quality to the Real Property, and which is one of the top three
institutional property management companies in the real estate market where the
Real Property is located,
Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 13 -



--------------------------------------------------------------------------------



 



based on the number of units under its management or (B) another property
management company approved in writing by the Lender. The initial Qualified
Property Manager shall be YSI Management LLC, a Delaware limited liability
company.
“Rating Agencies” means one or more credit rating agencies approved by Lender.
“Real Property” means the Land and the Improvements (and constitutes one of the
Parcels securing the Loan).
“Rents” means all rents, income, receipts, issues and profits and other benefits
paid or payable for using, leasing, licensing, possessing, operating from or in,
residing in, selling, mining, extracting minerals from, or otherwise enjoying
the Real Property, whether presently existing or arising in the future, to which
the Borrower may now or hereafter become entitled or may demand or claim from
the commencement of the Loan term through the time of the satisfaction of all of
the Obligations, including security deposits, amounts drawn under letters of
credit securing tenant obligations, minimum rents, additional rents, common area
maintenance charges, parking revenues, deficiency rents, termination payments,
space contraction payments, damages following default under a Lease, premiums
payable by tenants upon their exercise of cancellation privileges, proceeds from
lease guarantees, proceeds payable under any policy of insurance covering loss
of rents resulting from untenantability caused by destruction or damage to the
Real Property, all rights and claims of any kind which the Borrower has or may
in the future have against the tenants under the Leases, lease guarantors, or
any subtenants or other occupants of the Real Property, all proceeds of any sale
of the Real Property in violation of the Loan Documents, any future award
granted the Borrower in any court proceeding involving any such tenant in any
bankruptcy, insolvency, or reorganization proceedings in any state or federal
court, and any and all payments made by any such tenant in lieu of rent.
“Restoration” means (A) in the case of a casualty resulting in damage to or the
destruction of the Improvements, the repair or rebuilding of the Improvements to
their original condition, or (B) in the case of the condemnation of a portion of
the Real Property, the completion of such work as may be necessary in order to
remedy the effects of the condemnation so that the value and income-generating
characteristics of the Real Property are restored.
“Securities” means mortgage pass-through certificates or other securities
evidencing a beneficial interest in the Loan, issued in a rated or unrated
public offering or private placement.
“Securitization” means the issuance of Securities.

4.   TITLE

The Borrower represents to and covenants with the Lender and with its successors
and assigns that, at the point in time of the grant of the lien created by this
Deed of Trust, the Borrower is well seized of good and indefeasible title to the
Real Property, in fee simple absolute, subject to no lien or encumbrance except
the Permitted Encumbrances. The Borrower warrants this estate and title to the
Lender and to its successors and assigns
Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 14 -



--------------------------------------------------------------------------------



 



forever, against all lawful claims and demands of all persons. The Borrower
shall maintain mortgagee title insurance issued by a solvent carrier, covering
the Real Property in an amount at least equal to the amount of the Loan’s
original principal balance. This Deed of Trust is and shall remain a valid and
enforceable first lien on the Real Property, and if the validity or
enforceability of this first lien is attacked by appropriate proceedings, the
Borrower shall diligently and continuously defend it through appropriate
proceedings. Should the Borrower fail to do so, the Lender may at the Borrower’s
expense take all necessary action, including the engagement and compensation of
legal counsel, the prosecution or defense of litigation, and the compromise or
discharge of claims. THE GRANTOR SHALL DEFEND, INDEMNIFY AND HOLD THE
BENEFICIARY HARMLESS IN ANY SUIT OR PROCEEDING BROUGHT TO CHALLENGE OR ATTACK
THE VALIDITY, ENFORCEABILITY OR PRIORITY OF THE LIEN GRANTED BY THIS DEED OF
TRUST. If a prior construction, mechanics’ or materialmen’s lien on the Real
Property arises by operation of statute during any construction or repair of the
Improvements, the Borrower shall either cause the lien to be discharged by
paying when due any amounts owed to such persons, or shall comply with
Section 12 of this Deed of Trust.

5.   REPRESENTATIONS OF THE BORROWER

The Borrower represents to the Lender as follows:

  5.1   Formation, Existence, Good Standing         The Borrower is a limited
partnership duly organized, validly existing and in good standing under the laws
of Delaware and has obtained all licenses and permits and filed all statements
of fictitious name and registrations necessary for the lawful operation of its
business in Delaware.     5.2   Qualification to Do Business         The
Borrower is qualified to do business as a foreign limited partnership under the
laws of [individual state specific information inserted here] and has obtained
all licenses and permits and filed all statements of fictitious name and
registrations necessary for the lawful operation of its business in [individual
state specific information inserted here].     5.3   Power and Authority        
The Borrower has full power and authority to carry on its business as presently
conducted, to own the Property, to execute and deliver the Loan Documents, and
to perform its Obligations.     5.4   Anti-Terrorism Regulations         No
Borrower, Borrower affiliate, or person owning an interest in the Borrower or in
any Borrower affiliate (but expressly excluding any shareholders of any publicly
traded entity), is either a “Specially Designated National” or a “Blocked
Person” as those terms are defined in the Office of Foreign Asset Control
Regulations (31 CFR Section 500 et seq.).

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 15 -



--------------------------------------------------------------------------------



 



  5.5   Due Authorization         The Loan transaction and the performance of
all of the Borrower’s Obligations have been duly authorized by all requisite
partnership action, and each individual executing any Loan Document on behalf of
the Borrower has been duly authorized to do so.     5.6   No Default or
Violations         The execution and performance of the Borrower’s Obligations
will not result in any breach of, or constitute a default under, any contract,
agreement, document or other instrument to which the Borrower is a party or by
which the Borrower may be bound or affected, and do not and will not violate or
contravene any law to which the Borrower is subject; nor do any such other
instruments impose or contemplate any obligations which are or will be
inconsistent with the Loan Documents.     5.7   No Further Approvals or Actions
Required         No approval by, authorization of, or filing with any federal,
state or municipal or other governmental commission, board or agency or other
governmental authority is necessary in connection with the authorization,
execution and delivery of the Loan Documents by the Borrower.     5.8   Due
Execution and Delivery         Each of the Loan Documents to which the Borrower
is a party has been duly executed and delivered on behalf of the Borrower.    
5.9   Legal, Valid, Binding and Enforceable         Each of the Loan Documents
to which the Borrower is a party constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except to the extent that the enforceability thereof may be limited
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting the enforceability of creditors’ rights generally or by
equitable principles of general application (whether considered in an action at
law or in equity).     5.10   Accurate Financial Information         To the best
of its knowledge, all financial information furnished by the Borrower to the
Lender in connection with the application for the Loan is true, correct and
complete in all material respects and does not omit to state any fact or
circumstance necessary to make the statements in them not misleading, and there
has been no material adverse change in the financial condition of the Borrower
since the date of such financial information.     5.11   Compliance with Legal
Requirements         To the best of its knowledge, all governmental approvals
and licenses required for the conduct of the Borrower’s business and for the
maintenance and operation of the Real Property in compliance with applicable law
are in full force and

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 16 -



--------------------------------------------------------------------------------



 



      effect, and the Real Property is currently being operated in compliance
with the Legal Requirements in all material respects.     5.12   Contracts and
Franchises         To the best of its knowledge, all contracts and franchises
necessary for the conduct of the Borrower’s business and for the operation of
the Real Property in accordance with good commercial practice are in force.    
5.13   No Condemnation Proceeding         To the best of its knowledge, as of
the date of this Deed of Trust, the Borrower has no knowledge of any present,
pending or threatened condemnation proceeding or award affecting the Real
Property.     5.14   No Casualty         To the best of its knowledge, as of the
date of this Deed of Trust, no damage to the Real Property by any fire or other
casualty has occurred, other than damage that has been completely repaired in
accordance with good commercial practice and in compliance with applicable law.
    5.15   Independence of the Real Property         The Real Property may be
operated independently from other land and improvements not included within or
located on the Land, and it is not necessary to own or control any property
other than the Real Property in order to meet the obligations of the landlord
under any Lease, or in order to comply with the Legal Requirements.     5.16  
Complete Lots and Tax Parcels         The Land is comprised exclusively of tax
parcels that are entirely included within the Land, and, if the Land is
subdivided, of subdivision lots that are entirely included within the Land.    
5.17   Tenant Rights to Insurance and Condemnation Proceeds         No Lease
grants to any tenant a right to receive Insurance Proceeds or Condemnation
Proceeds.     5.18   Ownership of Fixtures         The Borrower owns the
Fixtures free of any encumbrances, including purchase money security interests,
rights of lessors, and rights of sellers under conditional sales contracts or
other financing arrangements.     5.19   Commercial Property         The Real
Property is commercial rather than residential, and the Loan has not been made
for personal, family or household purposes.

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 17 -



--------------------------------------------------------------------------------



 



  5.20   Real Property is not Homestead Property         The Real Property is
not homestead property of the Borrower or of the spouse of any person named as
the Borrower.     5.21   Performance under Development Agreements         To the
best of its knowledge, all of the obligations of the owner of the Real Property
due under the Development Agreements have been fully, timely and completely
performed and such performance has been accepted by the related governmental
agency or utility company, and no Governmental Authority has alleged that any
default exists under any of the Development Agreements.     5.22   Status of
Certain Title Matters         To the best of its knowledge, each of the
Easements included within the Appurtenances (a) is valid and in full force and
effect and may not be amended or terminated, except for cause, without the
consent of the Borrower, (b) has not been amended or supplemented, (c) requires
no approval of the Improvements that has not been obtained, (d) is free of
defaults or alleged defaults, (e) does not provide for any assessment against
the Real Property that has not been paid in full, and (f) has not been violated
by the owner of the Real Property or, to the best of the Borrower’s knowledge,
by any tenant of the Real Property.     5.23   No Prohibited Transactions      
  The Borrower represents to the Lender that either (a) the Borrower is not an
“employee benefit plan” within the meaning of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is subject to Title I of ERISA,
a “plan” within the meaning of Section 4975 of the Internal Revenue Code of
1986, as amended (the “Code”), or an entity that is deemed to hold “plan assets”
within the meaning of 29 C.F.R. §2510.3-101 of any such employee benefit plan or
(b) the entering into of the Loan Documents, the acceptance of the Loan by the
Borrower and the existence of the Loan will not result in a non-exempt
prohibited transaction under §406 of ERISA or Section 4975 of the Code. The
Borrower further warrants and covenants that the foregoing representation will
remain true during the term of the Loan.

6.   COVENANTS

  6.1   Good Standing         The Borrower shall remain in good standing as a
limited partnership under the laws of Delaware and shall maintain in force all
statements of fictitious name and registrations necessary for the lawful
operation of its business in Delaware during the term of the Loan.     6.2  
Qualification to Do Business         The Borrower shall remain qualified to do
business as a foreign limited partnership under the laws of [individual state
specific information inserted here] and shall maintain in force all licenses and
permits, filings and statements of

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 18 -



--------------------------------------------------------------------------------



 



      fictitious name and registrations necessary for the lawful operation of
its business in [individual state specific information inserted here].     6.3  
No Default or Violations         The Borrower shall not enter into any contract,
agreement, document or other instrument, if the performance of the Borrower’s
Obligations would result in any breach of, or constitute a default under, any
such contract, agreement, document or other instrument, or if the contract,
agreement, document or other instrument would impose or contemplate any
obligations the performance of which would result in a Default under the Loan
Documents or would be inconsistent with the performance of the Borrower’s
Obligations.     6.4   Payment and Performance         The Borrower shall pay
the Indebtedness and perform all of its other Obligations, as and when the Loan
Documents require such payment and performance.     6.5   Special Purpose Entity

The Borrower has not and will not:

  (i)   engage in any business or activity other than the ownership, operation
and maintenance of the Property, and activities incidental thereto;     (ii)  
acquire or own any assets other than (A) the Property, and (B) such incidental
Personal Property as may be necessary for the operation of the Property;    
(iii)   merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;     (iv)   fail
to observe all organizational formalities, or fail to preserve its existence as
an entity duly organized, validly existing and in good standing (if applicable)
under the Legal Requirements of the jurisdiction of its organization or
formation, or amend, modify, terminate or fail to comply with the provisions of
its organizational documents;     (v)   own any subsidiary, or make any
investment in, any Person;     (vi)   commingle its assets with the assets of
any other Person;     (vii)   incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than the Debt,
unsecured trade payables and equipment leases (both of which must be incurred in
the ordinary course of business relating to the ownership and operation of the
Property) provided the same (x) do not exceed at any time in the aggregate a
maximum amount of three percent (3%) of the outstanding principal amount of the
Note, and (y) are paid within sixty (60) days after the date incurred;    
(viii)   fail to maintain its records, books of account, bank accounts,
financial statements, accounting records and other entity documents separate and
apart from those of any other Person;

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 19 -



--------------------------------------------------------------------------------



 



  (ix)   enter into any contract or agreement with any general partner, member,
shareholder, principal or affiliate, except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arm’s-length basis with unaffiliated third parties.     (x)   maintain its
assets in such a manner that it will be costly or difficult to segregate,
ascertain or identify its individual assets from those of any other Person;    
(xi)   assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person or hold out its credit as being available to
satisfy the obligations of any other Person;     (xii)   make any loans or
advances to any Person;     (xiii)   fail to file its own tax returns (unless
prohibited by Legal Requirements from doing so);     (xiv)   fail either to hold
itself out to the public as a legal entity separate and distinct from any other
Person or to conduct its business solely in its own name or fail to correct any
known misunderstanding regarding its separate identity;     (xv)   fail to
maintain adequate capital for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operation;     (xvi)   fail to allocate shared expenses (including shared office
space) and to use separate stationery, invoices and checks;     (xvii)   fail to
pay its own liabilities (including salaries of its own employees) from its own
funds; and     (xviii)   acquire obligations or securities of its partners,
members, shareholders or other affiliates, as applicable.

  6.6   Payment of Impositions         The Borrower shall pay the Impositions on
or before the last day on which they may be paid without penalty or interest,
and shall, within thirty (30) days, furnish the Lender with a paid receipt or a
cancelled check as evidence of payment. If the Lender does not receive such
evidence, the Lender may obtain it directly. If it does so, the Lender will
charge the Borrower an administrative fee of $250 for securing the evidence of
payment. The payment of this fee shall be a demand obligation of the Borrower.
The Borrower may meet the Imposition payment requirements of this Subsection 6.6
by remitting the Monthly Escrow Payments when due, by immediately providing
Notice to the Lender of any new Imposition or increased Imposition unknown to
the Lender, and by paying to the Lender on demand any amount required to
increase the Escrow Fund to an amount sufficient to permit the Lender to pay all
Impositions from the Escrow Fund on time. If the Borrower wishes to contest the
validity or amount of an Imposition, it may do so by complying with Section 12.
If any new Legal Requirement (other than a general tax on income or on interest
payments) taxes the Deed of Trust so that the yield on the Indebtedness would be
reduced, and the Borrower may

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 20 -



--------------------------------------------------------------------------------



 



      lawfully pay the tax or reimburse the Lender for its payment, the Borrower
shall do so.

  6.7   Legal Control of the Real Property         Under the terms of the Loan
Documents, the Real Property shall remain under the Legal Control of a Permitted
Control Group Member during the term of the Loan.     6.8   Management of the
Real Property         The Real Property shall be managed at all times by the Key
Principal, by a property management company engaged by the Key Principal to
manage the Real Property, or by a Qualified Property Manager.     6.9  
Maintenance of the Real Property         The Borrower shall not commit or permit
any waste of the Real Property as a physical or economic asset, and agrees to
maintain in good repair the Improvements, including structures, roofs,
mechanical systems, parking lots or garages, and other components of the Real
Property that are necessary or desirable for the use of the Real Property, or
which the Borrower as landlord under any Lease is required to maintain for the
benefit of any tenant. In its performance of this Obligation, the Borrower shall
promptly and in a good and workmanlike manner repair or restore, as required
under Subsection 6.20, any elements of the Improvements that are damaged or
destroyed. The Borrower shall also replace roofs, parking lots, mechanical
systems, and other elements of the Improvements requiring periodic replacement.
The Borrower shall carry out such replacements no less frequently than would a
commercially reasonable owner intending to maintain the maximum
income-generating potential of the Real Property over its reasonable economic
life. The Borrower shall not, without the prior written consent of the Lender,
demolish, reconfigure, or materially alter the structural elements of the
Improvements, unless such an action is the obligation of the Borrower under a
Lease approved by Lender or for which the Lender’s approval is not required
under the Absolute Assignment of Leases and Rents. The Lender agrees that any
request for its consent to such an action shall be deemed given if the Lender
does not respond within fifteen (15) Business Days to any written request for
such a consent, if the request is accompanied by all materials required to
permit the Lender to analyze the proposed action.     6.10   Use of the Real
Property         The Borrower agrees that the Real Property may only be used as
a storage facility (with associated office space) and for no other purpose.    
6.11   Legal Requirements         The Borrower shall maintain in full force and
effect all governmental approvals and licenses required for the conduct of the
Borrower’s business and for the maintenance and operation of the Real Property
in compliance with applicable law, and shall comply with all Legal Requirements
relating to the Real Property at all times.

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 21 -



--------------------------------------------------------------------------------



 



  6.12   Contracts and Franchises         The Borrower shall maintain in force
all contracts and franchises necessary for the conduct of the Borrower’s
business and for the operation of the Real Property in accordance with good
commercial practice.     6.13   Covenants Regarding Certain Title Matters      
  The Borrower shall promptly pay, perform and observe all of its obligations
under the Easements included within the Appurtenances or under reciprocal
easement agreements, operating agreements, declarations, and restrictive
covenants included in the Permitted Encumbrances, shall not modify or consent to
the termination of any of them without the prior written consent of the Lender,
shall promptly furnish the Lender with copies of all notices of default under
them, and shall cause all covenants and conditions under them and benefiting the
Real Property to be fully performed and observed.     6.14   Independence of the
Real Property         The Borrower shall maintain the independence of the Real
Property from other land and improvements not included within or located on the
Land. In fulfilling this covenant, the Borrower shall neither take any action
which would make it necessary to own or control any property other than the Real
Property in order to meet the obligations of the landlord under any Lease, or in
order to comply with the Legal Requirements, nor take any action which would
cause any land or improvements other than the Land and the Improvements to rely
upon the Land or the Improvements for those purposes.     6.15   Complete Lots
and Tax Parcels         The Borrower shall take no action that would result in
the inclusion of any portion of the Land in a tax parcel or subdivision lot that
is not entirely included within the Land.     6.16   Commercial Property        
The Real Property shall be used for commercial rather than for residential,
personal, family or household purposes.     6.17   Real Property is not
Homestead Property         The Real Property shall NOT BECOME HOMESTEAD PROPERTY
of the Borrower or of the spouse of any person named as the Borrower.     6.18  
Performance under Development Agreements         The Borrower shall fully,
timely and completely perform all of the obligations of the owner of the Real
Property due under the Development Agreements and shall cause no default under
any of the Development Agreements.     6.19   Status of Certain Title Matters  
      The Borrower shall not take or fail to take any action with respect to the
Easements included within the Appurtenances or the reciprocal easement

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 22 -



--------------------------------------------------------------------------------



 



      agreements, operating agreements, declarations, and restrictive covenants
included in the Permitted Encumbrances if, as the result of such an action or
failure, the subject Easement or other title matter would (a) be rendered
invalid or without force or effect, (b) be amended or supplemented without the
consent of the Lender, (c) be placed in default or alleged default, (d) result
in any lien against the Real Property, or (e) give rise to any assessment
against the Real Property, unless immediately paid in full.     6.20  
Restoration upon Casualty or Condemnation         If a casualty or condemnation
occurs, the Borrower shall promptly commence the Restoration of the Real
Property, to the extent that the Lender has made Insurance Proceeds or
Condemnation Proceeds available to the Borrower for such Restoration.     6.21  
Performance of Landlord Obligations         The Borrower shall perform its
obligations as landlord under the Leases, and shall neither take any action, nor
fail to take any action, if the action or failure would be inconsistent with the
commercially reasonable management of the Real Property for the purpose of
enhancing its long-term performance and value. The Borrower shall not, without
the Lender’s written consent, extend, modify, declare a default under,
terminate, or enter into any Lease of the Real Property, except in compliance
with the Absolute Assignment of Leases and Rents.     6.22   Financial Reports
and Operating Statements

  (a)   Maintenance of Books and Records         During the term of the Loan,
the Borrower shall maintain complete and accurate accounting and operational
records, including copies of all Leases and other material written contracts
relating to the Real Property, copies of all tax statements, and evidence to
support the payment of all material property-related expenses.     (b)  
Delivery of Financial and Property-Related Information         Within one
hundred twenty (120) days after the end of each of its fiscal years, or, if a
Default exists, on demand by the Lender, the Borrower shall deliver to the
Lender (A) copies of the financial statements of the Borrower and its general
partner, including balance sheets and earnings statements, (B) a complete and
accurate operating statement for the Real Property, and (C) a complete rent
roll, all in form satisfactory to the Lender. The rent roll must be certified by
the Borrower to be true and correct and be in a form reasonably acceptable to
Lender. If the Borrower fails to deliver the items required in this Subsection,
the Lender may engage an accounting firm to prepare the required items. The
Borrower shall cooperate fully with any investigative audit required to permit
the accounting firm to produce these items, and the fees and expenses incurred
in connection with their preparation shall be paid on demand by the Borrower.

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 23 -



--------------------------------------------------------------------------------



 



  (c)   Effect of Failure to Deliver Financial and Property Reports         If
no Default exists and the Borrower fails to provide the financial and property
reports required under this Section within one hundred twenty (120) days of the
close of any fiscal year, the Lender will provide a Notice of this failure and a
thirty (30)-day opportunity to cure before a Default shall exist. All monthly
payments of principal and interest under the Note that become due after this
cure period has elapsed but before the reports are received by the Lender must
be accompanied by a fee of .000834 times the principal balance of the Loan at
the beginning of the previous month, regardless of whether the Notice has
asserted that the failure constitutes a Default under this Deed of Trust. This
fee is to compensate the Lender for (A) the increased risk resulting from the
Lender’s inability to monitor and service the Loan using up-to-date information
and (B) the reduced value and liquidity of the Loan as a financial asset.    
(d)   Certification of Information         The financial and operating
statements provided under this Subsection shall be certified by an independent
certified public accountant as having been prepared in accordance with generally
accepted accounting principles, consistently applied, or, in the case of
financial statements prepared on a cash or income tax basis, or of operating
statements, as not materially misleading based on an audit conducted in
accordance with generally accepted auditing standards. The Borrower shall,
however certify that such statements are true and correct, and the Lender
expressly reserves the right to require such a certification by an independent
certified public accountant if a Default exists or if the Lender has reason to
believe that any previously provided financial or operating statement is
misleading in any material respect.

  6.23   Estoppel Statements         Upon request by the Lender, the Borrower
shall, within ten (10) Business Days of Notice of the request, furnish to the
Lender or to whom it may direct, a written statement acknowledging the amount of
the Indebtedness and disclosing whether any offsets or defenses exist against
the Indebtedness. Thereafter, the Borrower shall be estopped from asserting any
other offsets or defenses alleged to have arisen as of the date of the
statement.     6.24   Prohibition on Certain Distributions         If a Default
exists under Subsection 10.1 or under any of Subparagraphs (b), (c), (d), (e) or
(f) of Subsection 10.2, the Borrower shall not pay any dividend or make any
partnership, trust or other distribution, and shall not make any payment or
transfer any property in order to purchase, redeem or retire any interest in its
beneficial interests or ownership.     6.25   Use of Loan Proceeds         The
Loan proceeds shall be used solely for commercial purposes.

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 24 -



--------------------------------------------------------------------------------



 



  6.26   Prohibition on Cutoff Notices         The Borrower shall not issue any
Notice to the Lender to the effect that liens on the Real Property after the
date of the Notice will enjoy priority over the lien of this Deed of Trust.    
6.27   Prohibited Person Compliance         Borrower warrants, represents and
covenants that neither Borrower nor any Obligor nor any of their respective
affiliated entities is or will be an entity or person (i) that is listed in the
Annex to, or is otherwise subject to the provisions of, Executive Order 13224
issued on September 24, 2001 (“EO13224”), (ii) whose name appears on the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”) most
current list of “Specifically Designated National and Blocked Persons” (which
list may be published from time to time in various mediums including, but not
limited to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf), (iii) who
commits, threatens to commit or supports “terrorism”, as that term is defined in
EO 13224, or (iv) who is otherwise affiliated with any entity or person listed
above (any and all parties or persons described in subparts [i] — [iv] above are
herein referred to as a “Prohibited Person”). Borrower covenants and agrees that
neither Borrower, nor any Obligor nor any of their respective affiliated
entities will (i) conduct any business, nor engage in any transaction or
dealing, with any Prohibited Person, including, but not limited to, the making
or receiving of any contribution of funds, goods, or services to or for the
benefit of a Prohibited Person, or (ii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in EO13224. Borrower
further covenants and agrees to deliver (from time to time) to Lender any such
certification or other evidence as may be requested by Lender in its sole and
absolute discretion, confirming that (i) neither Borrower nor any Obligor is a
Prohibited Person and (ii) neither Borrower nor any Obligor has engaged in any
business, transaction or dealings with a Prohibited Person, including, but not
limited to, the making or receiving of any contribution of funds, goods, or
services, to or for the benefit of a Prohibited Person.     6.28   Net Worth
Requirement         At all times Carveout Obligor shall comply with the Net
Worth Requirement. The Carveout Obligor shall be required to furnish on the same
annual basis required of the Borrower a balance sheet certified true and
accurate. If required for the determination of compliance with the Net Worth
Requirements, the Carveout Obligor shall have the burden of proving its
compliance by providing current financial statements.

7.   INSURANCE REQUIREMENTS

At all times until the Indebtedness is paid in full, the Borrower shall maintain
insurance coverage and administer insurance claims in compliance with this
Section.
Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255
\

- 25 -



--------------------------------------------------------------------------------



 



  7.1   Required Coverages

  (a)   Open Perils/Special Form/Special Perils Property         The Borrower
shall maintain “Open Perils,” “Special Form,” or “Special Perils” property
insurance coverage in an amount not less than one hundred percent (100%) of the
replacement cost of all insurable elements of the Real Property and of all
tangible Personal Property, with coinsurance waived, or if a coinsurance clause
is in effect, with an agreed amount endorsement acceptable to the Lender.
Coverage shall extend to the Real Property and to all tangible Personal
Property.     (b)   Broad Form Boiler and Machinery         If any boiler or
other machinery is located on or about the Real Property, the Borrower shall
maintain broad form boiler and machinery coverage, including a form of business
income coverage.     (c)   Flood         If the Real Property is located in a
special flood hazard area (that is, an area within the 100-year floodplain)
according to the most current flood insurance rate map issued by the Federal
Emergency Management Agency and if flood insurance is available, the Borrower
shall maintain flood insurance coverage on all insurable elements of Real
Property and of all tangible Personal Property.     (d)   Business Interruption
        The Borrower shall maintain a form of business income coverage in the
amount of eighty percent (80%) of one year’s business income from the Property.
    (e)   Comprehensive/General Liability         The Borrower shall maintain
commercial general liability coverage (which may be in the form of
umbrella/excess liability insurance) with a $1,000,000 combined single limit per
occurrence and a minimum aggregate limit of $2,000,000.     (f)   Liquor
Liability         The Borrower shall maintain liquor liability coverage, if
applicable law may impose liability on those selling, serving, or giving
alcoholic beverages to others and if such beverages will be sold, served or
given on the Real Property by the Borrower.     (g)   Elective Coverages        
The Lender may require additional coverages appropriate to the property type and
site location. Additional coverages may include law and ordinance, earthquake,
windstorm, mine subsidence, sinkhole, personal property, supplemental liability,
or coverages of other property-specific risks.

  7.2   Primary Coverage         Each coverage required under this Section shall
be primary rather than contributing or secondary to the coverage Borrower may
carry for other

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 26 -



--------------------------------------------------------------------------------



 



      properties or risks, provided, however, that blanket coverage shall be
acceptable if (a) the policy includes limits by property location and (b) the
Lender determines, in the exercise of its sole and absolute discretion, that the
amount of such coverage is sufficient in light of the other risks and properties
insured under the blanket policy.     7.3   How the Lender Shall Be Named      
  On all property insurance policies and coverages required under this Section
(including coverage against loss of business income), the Lender must be named
as “first mortgagee” under a standard mortgage clause. On all liability policies
and coverages, the Lender must be named as an “additional insured.” The Lender
shall be referred to verbatim as follows: “Transamerica Financial Life Insurance
Company and its successors, assigns, and affiliates; as their interest may
appear; c/o AEGON USA Realty Advisors, Inc.; Mortgage Loan Dept.; 4333 Edgewood
Rd., NE; Cedar Rapids, Iowa 52499-5443.”     7.4   Rating         Each insurance
carrier providing insurance required under this Section must have, independently
of its parent’s or any reinsurer’s rating, a General Policyholder Rating of A,
and a Financial Rating of X or better, as reported in the most current issue of
Best’s Insurance Guide, or as reported by Best on its internet web site.     7.5
  Deductible         The maximum deductible on each required coverage or policy
is $100,000.     7.6   Notices, Changes and Renewals         All policies must
require the insurance carrier to give the Lender a minimum of ten (10) days’
notice in the event of modification, cancellation or termination for non payment
of premium and a minimum of thirty (30) days’ notice of non renewal. The
Borrower shall report to the Lender immediately any facts known to the Borrower
that may adversely affect the appropriateness or enforceability of any insurance
contract, including, without limitation, changes in the ownership or occupancy
of the Real Property, any hazard to the Real Property and any matters that may
give rise to any claim. Prior to expiration of any policy required under this
Section, the Borrower shall provide either (a) an original or certified copy of
the renewed policy, or (b) a “binder,” an Acord 28 (real property), Acord 27
(personal property) or Acord 25 (liability) certificate, or another document
satisfactory to the Lender conferring on the Lender the rights and privileges of
mortgagee. If the Borrower meets the foregoing requirement under clause (b), the
Borrower shall supply an original or certified copy of the original policy
within ninety (90) days. All binders, certificates, documents, and original or
certified copies of policies must name the Borrower as a named insured or as an
additional insured, must include the complete and accurate property address and
must bear the original signature of the issuing insurance agent.

Deed of Trust
U-Store-It Self Storage Warehouse [_________]
AEGON Loan No. 89255

- 27 -



--------------------------------------------------------------------------------



 



  7.7   Unearned Premiums         If this Deed of Trust is foreclosed, the
Lender may at its discretion cancel any of the insurance policies required under
this Section and apply any unearned premiums to the Indebtedness.     7.8  
Forced Placement of Insurance         If the Borrower fails to comply with the
requirements of this Section, the Lender may, at its discretion, procure any
required insurance. Any premiums paid for such insurance, or the allocable
portion of any premium paid by the Lender under a blanket policy for such
insurance, shall be a demand obligation under this Deed of Trust, and any
unearned premiums under such insurance shall comprise Insurance Proceeds and
therefore a portion of the Property.

8.     INSURANCE AND CONDEMNATION PROCEEDS

  8.1   Provisions of Approved Key Leases to Govern         The Lender agrees to
permit the use of Insurance Proceeds and Condemnation Proceeds consistently with
the terms of any Key Lease approved by the Lender at the time of the origination
of the Loan or during the Loan term, if no Default exists, if the Borrower is
obligated under the related Key Lease to effect the Restoration of the Real
Property, if the Lender may hold the Insurance Proceeds or Condemnation Proceeds
and condition their disbursement as described in Subsections 8.5 and 8.7, and if
the tenant under the related Key Lease confirms to the Lender in writing that it
is committed to pay full Rent following the completion of the Restoration. The
remaining provisions of this Section shall apply to the extent that they are
consistent with the terms of the approved Key Lease.     8.2   Adjustment and
Compromise of Claims and Awards         The Borrower may settle any insurance
claim or condemnation proceeding if the effect of the casualty or the
condemnation may be remedied for $190,000 or less. If a greater sum is required,
the Borrower may not settle any such claim or proceeding without the advance
written consent of the Lender. If a Default exists, the Borrower may not settle
any insurance claim or condemnation proceeding without the advance written
consent of the Lender.     8.3   Direct Payment to the Lender of Proceeds      
  If the Insurance Proceeds received in connection with a casualty or the
Condemnation Proceeds received in respect of a condemnation exceed $190,000, or
if there is a Default, then such proceeds shall be paid directly to the Lender.
The Lender shall have the right to endorse instruments which evidence proceeds
that it is entitled to receive directly.     8.4   Availability to the Borrower
of Proceeds         The Borrower shall have the right to use the Insurance
Proceeds or the Condemnation Proceeds to carry out the Restoration of the Real
Property, if the

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-28-



--------------------------------------------------------------------------------



 



amount received is less than $2,173,725, subject to the conditions set forth in
Subsections 8.5, 8.6, and 8.7 of this Section.
If the amount received in respect of a casualty or condemnation equals or
exceeds $2,173,725, and if the Loan-to-Value ratio of the Property on completion
will be seventy percent (70%) or less, as determined by the Lender in its
discretion based on its estimate of the market value of the Real Property, the
Lender shall receive such Insurance Proceeds or Condemnation Proceeds directly
and hold them in a fund for Restoration subject to the conditions set forth in
Subsections 8.5, 8.6, and 8.7 of this Section. If the Lender’s estimate of the
market value of the Real Property implies a Loan-to-value ratio of over 70%, and
the Borrower disagrees with the Lender’s estimate, the Borrower may require that
the Lender engage an independent appraiser (the “Fee Appraiser”) to prepare and
submit to AEGON a full narrative appraisal report estimating the market value of
the Real Property. The Fee Appraiser shall be certified in [individual state
specific information inserted here] and shall be a member of a national
appraisal organization that has adopted the Uniform Standards of Professional
Appraisal Practice (USPAP) established by the Appraisal Standards Board of the
Appraisal Foundation. The Fee Appraiser will be required to use assumptions and
limiting conditions established by the Lender and to prepare the appraisal in
conformity with the Lender’s Appraisal Guidelines. For purposes of this Section,
the independent appraiser’s value conclusion shall be binding on both the Lender
and the Borrower. The Borrower shall have the right to make a prepayment of the
Loan, without premium, sufficient to achieve this Loan-to-value ratio. The
independent fee appraisal shall be at the Borrower’s expense, and the Borrower
shall pay to the Lender an administrative fee of $2,500 in connection with its
review. The Lender may require that the Borrower deposit $10,000 with the Lender
as security for these expenses or may pay the fee appraiser’s and administrative
fees from the proceeds at its sole discretion.
Unless the Borrower has the right to use the Insurance Proceeds or the
Condemnation Proceeds under the foregoing paragraphs, the Lender may, in its
sole and absolute discretion, either apply them to the Loan balance or disburse
them for the purposes of repair and reconstruction, or to remedy the effects of
the condemnation. No prepayment premium will be charged on Insurance Proceeds or
Condemnation Proceeds applied to reduce the principal balance of the Loan.

  8.5   Conditions to Availability of proceeds         The Lender shall have no
obligation to release Insurance Proceeds or Condemnation Proceeds to the
Borrower, and may hold such amounts as additional security for the Loan, if
(a) a Default exists, (b) a payment Default has occurred during the preceding
twelve (12) months, (c) the Lender has delivered to the Borrower Notice of any
act, omission or circumstance that will, if uncured, become a Default, and the
required cure has not been effected or (d) if the Insurance Proceeds or
Condemnation Proceeds received by the Lender and any other funds deposited by
the Borrower with the Lender are insufficient, as determined by the Lender in
its reasonable discretion, to complete the Restoration. If a Default exists, the
Lender may at its sole and absolute discretion

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-29-



--------------------------------------------------------------------------------



 



apply such Insurance Proceeds and Condemnation Proceeds to the full or partial
cure of the Default.

  8.6   Permitted Mezzanine Financing for Rebuilding or Remediation of the
Effect of Taking by Eminent Domain         If the Lender reasonably determines
that the Insurance Proceeds or Condemnation Proceeds received in respect of a
casualty or condemnation, as the case may be, would be insufficient to permit
the Borrower to restore the Improvements to their condition before the casualty,
or to remedy the effect on the Real Property of the condemnation, then the
Borrower shall use its best efforts to secure such additional funds as are
necessary to effect the Restoration. The Borrower’s obligation to use its best
efforts shall be limited to securing such funds on a non-recourse basis.
Interests in the Borrower may be pledged as security to the extent necessary in
connection with any such financing.     8.7   Draw Requirements         The
Borrower’s right to receive Insurance Proceeds and Condemnation Proceeds held by
the Lender under this Section shall be conditioned on the Lender’s approval of
plans and specifications for the Restoration. Each draw shall be in the minimum
amount of $50,000. Draw requests shall be accompanied by customary evidence of
construction completion, and by endorsements to the Lender’s mortgagee title
insurance coverage insuring the absence of construction, mechanics’ or
materialmen’s liens. Draws based on partial completion of the Restoration shall
be subject to a ten percent (10%) holdback. All transactional expenses shall be
paid by the Borrower.

9.     ESCROW FUND
The Borrower shall pay the Monthly Escrow Payment on the first (1st) day of
every month, commencing with the month in which the first regular payment of
principal and interest is due. The Lender shall hold Monthly Escrow Payments in
a non-interest-bearing fund from which the Lender will pay on a timely basis
those Escrow Expenses that the Lender has anticipated will become payable on a
regular basis during the Loan’s term, and on which the Lender has based its
determination of the Monthly Imposition Requirement, the Monthly Insurance
Premium Requirement and the Monthly Reserve Requirement. The Escrow Fund will be
maintained as an accounting entry in the Lender’s general account, where it may
be commingled with the Lender’s other funds. The Lender may reanalyze the
projected Escrow Expenses from time to time and shall advise the Borrower of any
change in the amount of the Monthly Escrow Payment. Upon the foreclosure of this
Deed of Trust, the delivery of a deed in lieu of foreclosure, or the payoff of
the Loan, the Lender shall apply amounts in the Escrow Fund, net of accrued
Escrow Expenses, to the Indebtedness. The Lender shall remit any amounts in
excess of the Indebtedness to the Borrower.
Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-30-



--------------------------------------------------------------------------------



 



10.     DEFAULT

  10.1   Payment Defaults         A “Default” shall exist without Notice upon
the occurrence of any of the following events:

  (a)   Scheduled Payments         The Borrower’s failure to pay, or to cause to
be paid, (i) any regular monthly payment of principal and interest under the
Note, together with any required Monthly Escrow Payment, on or before the tenth
(10th) day of the month in which it is due or (ii) any other scheduled payment
under the Note, this Deed of Trust or any other Loan Document.     (b)   Payment
at Maturity         The Borrower’s failure to pay, or to cause to be paid, the
Indebtedness when the Loan matures by acceleration under Section 16, because of
a transfer or encumbrance under Section 13, or by lapse of time.     (c)  
Demand Obligations         The Borrower’s failure to pay, or to cause to be
paid, within five (5) Business Days of the Lender’s demand, any other amount
required under the Note, this Deed of Trust or any of the other Loan Documents.

  10.2   Incurable Nonmonetary Default         A Default shall exist upon any of
the following:

  (a)   Material Untruth or Misrepresentation         The Lender’s discovery
that any representation made by the Borrower in any Loan Document was materially
untrue or misleading when made, if the misrepresentation either was intentional
or is not capable of being cured as described in paragraph 10.3(a) below.    
(b)   Due on Sale or Encumbrance         The occurrence of any sale, conveyance,
transfer or vesting or any Prohibited Structural Change that would result in the
Loan becoming immediately due and payable at the Lender’s option under
Section 13.     (c)   Voluntary Bankruptcy Filing         The filing by the
Borrower of a petition in bankruptcy or for relief from creditors under any
present or future law that affords general protection from creditors.     (d)  
Insolvency         The failure of the Borrower generally to pay its debts as
they become due, its admission in writing to an inability so to pay its debts,
the making by the Borrower of a general assignment for the benefit of creditors,
or a judicial determination that the Borrower is insolvent.     (e)  
Receivership         The appointment of a receiver or trustee to take possession
of any of the assets of the Borrower.

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-31-



--------------------------------------------------------------------------------



 



  (f)   Levy or Attachment         The taking or seizure of any material portion
of the Property under levy of execution or attachment.     (g)   Lien        
The filing against the Real Property of any lien or claim of lien for the
performance of work or the supply of materials, or the filing of any federal,
state or local tax lien against the Borrower, or against the Real Property,
unless the Borrower promptly complies with Section 12 of this Deed of Trust.    
(h)   Defaults under other Loan Documents         The existence of any default
under any other Loan Document, provided any required Notice of such default has
been given and any applicable cure period has expired.     (i)   Dissolution or
Liquidation         The Borrower shall initiate or suffer the commencement of a
proceeding for its dissolution or liquidation, and such proceeding shall not be
dismissed within thirty (30) days, or the Borrower shall cease to exist as a
legal entity (unless resulting in a Permitted Transfer).

  10.3   Curable Non-Monetary Default         A Default shall exist, following
the cure periods specified below, under the following circumstances:

  (a)   Unintentional Misrepresentations that are Capable of Being Cured        
A “Default” shall exist, with Notice, if the Lender discovers that the Borrower
has unintentionally made any material misrepresentation that is capable of being
cured, unless the Borrower promptly commences and diligently pursues a cure of
the misrepresentation approved by the Lender, and completes the cure within
thirty (30) days. Any such cure shall place the Lender in the risk position that
would have existed had the false representation been true when made.     (b)  
Involuntary Bankruptcy or Similar Filing         The Borrower becomes the
subject of any petition or action seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief, or that may
result in a composition of its debts, provide for the marshaling of the
Borrower’s assets for the satisfaction of its debts, or result in the judicially
ordered sale of the Borrower’s assets for the purpose of satisfying its
obligations to creditors, unless a motion for the dismissal of the petition or
other action is filed within ten (10) days and results in its dismissal within
sixty (60) days of the filing of the petition or other action.

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-32-



--------------------------------------------------------------------------------



 



  (c)   Entry of a Material Judgment         Any judgment is entered against the
Borrower or any other Obligor, and the judgment may materially and adversely
affect the value, use or operation of all of the Parcels (taken as a whole),
unless the judgment is satisfied within ten (10) business days.     (d)   Events
Affecting Carveout Obligors         A “Default” shall exist upon the occurrence
of any event of insolvency affecting a Carveout Obligor (including any
bankruptcy filing, the appointment of a receiver or trustee to take possession
of any of the assets of a Carveout Obligor), the taking or seizure of any
material portion of the property of a Carveout Obligor under levy of execution
or attachment, or the death, dissolution or liquidation of a Carveout Obligor,
unless, at the end of the 180-day period commencing on the date of such
occurrence, the affected Carveout Obligor is replaced by one or more entities or
individuals who assume liability for the Carveout Obligations, so that all
Carveout Obligors, together, meet the Net Worth Requirement and have the direct
or indirect power to exercise management control over the Real Property.     (e)
  Other Defaults         The Borrower fails to observe any promise or covenant
made in this Deed of Trust, unless the failure results in a Default described
elsewhere in this Section 10, provided the Lender delivers written Notice to the
Borrower of the existence of such an act, omission or circumstance, and that
such an act, omission or circumstance shall constitute a Default under the Loan
Documents unless the Borrower promptly initiates an effort to cure the potential
Default, pursues the cure diligently and continuously, and succeeds in effecting
the cure within one hundred twenty (120) days of it is given Notice. The Lender
shall afford the Borrower an additional period of one hundred twenty (120) days
in cases where construction or repair is needed to cure the potential Default,
and the cure cannot be completed within the first one hundred twenty (120) day
cure period. During the cure period, the Borrower has the obligation to provide
on demand satisfactory documentation of its effort to cure, and, upon
completion, evidence that the cure has been achieved. All notice and cure
periods provided in this Deed of Trust shall run concurrently with any notice or
cure periods provided by law and in any of the other Loan Documents.

11.     RIGHT TO CURE
The Lender shall have the right to cure any Default. The expenses of doing so
shall be part of the Indebtedness, and the Borrower shall pay them to the Lender
on demand.
Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-33-



--------------------------------------------------------------------------------



 



12.     CONTEST RIGHTS
The Borrower may secure the right to contest Impositions and construction,
mechanics’ or materialmen’s liens, through appropriate proceedings conducted in
good faith, by either (A) depositing with the Lender an amount equal to one
hundred twenty five percent (125%) of the amount of the Imposition or the lien,
or (B) obtaining and maintaining in effect a bond issued by a surety acceptable
to the Lender, in an amount equal to the greater of (i) the amount of a required
deposit under clause (A) above and (ii) the amount required by the surety or by
the court in order to obtain a court order staying the foreclosure of the lien
pending resolution of the dispute, and releasing the lien of record. The
proceeds of such a bond must be payable directly to the Lender. The surety
issuing such a bond must be acceptable to the Lender in its sole discretion.
After such a deposit is made or bond issued, the Borrower shall promptly
commence the contest of the lien and continuously pursue that contest in good
faith and with reasonable diligence. If the contest of the related Imposition or
lien is unsuccessful, any deposits or bond proceeds shall be used to pay the
Imposition or to satisfy the obligation from which the lien has arisen. Any
surplus shall be refunded to the Borrower.
13.      DUE ON TRANSFER OR ENCUMBRANCE
Upon the sale or transfer of any portion of the Real Property or any other
conveyance, transfer or vesting of any direct or indirect interest in the
Borrower or the Property, including (i) the direct or indirect transfer of, or
the granting of a security interest in, the ownership of the Borrower, (ii) any
encumbrance (other than a Permitted Encumbrance) of the Real Property (unless
the Borrower contests the encumbrance in compliance with Section 12.) and
(iii) the lease, license or granting of any security interest in the Personal
Property, the Indebtedness shall, at the Lender’s option, become immediately due
and payable upon Notice to the Borrower, unless the sale, conveyance, transfer
or vesting is a Permitted Transfer or is permitted by Section 8.6.
14.     DUE ON SALE EXCEPTIONS

  14.1   Permitted Transfer to an Approved Purchaser         The Borrower shall
have the right, on one occasion during the term of the Loan, to sell or transfer
the Property in a transaction approved by the Lender. The Lender agrees that
such a transfer shall be a Permitted Transfer if the following conditions are
satisfied:

  (a)   No Default         No Default shall exist, and no act, omission or
circumstance shall exist which, if uncured following Notice and the passage of
time, would become a Default.

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-34-



--------------------------------------------------------------------------------



 



  (b)   Request and Supporting Materials         The Lender shall receive a
written request for its approval at least ninety (90) days before the proposed
transfer. The request shall specify the identity of the proposed transferee and
the purchase price and other terms of the transaction, shall include a copy of
the proposed contract of sale, and shall be accompanied by the financial
statements, tax returns, and organizational documents of the proposed transferee
and its principals.     (c)   Criteria to be Considered         The ownership
structure, financial strength, credit history and demonstrated property
management expertise of the proposed transferee and its principals shall be
satisfactory to the Lender in its sole discretion. The Lender expressly reserves
the right to withhold its approval of the proposed transfer if the proposed
transferee or any of its principals is or has been the subject of any
bankruptcy, insolvency, or similar proceeding.     (d)   Assumption Agreement  
      Under the terms of the proposed transfer, the proposed transferee shall
assume the Loan, without modification, under the terms of an assumption
agreement and additional documentation satisfactory to the Lender in form and
substance. Under the assumption agreement, the transferee shall provide a
representation as to the purchase price paid for the Real Property.     (e)  
Liability for Carveout Obligations         Under the terms of the assumption
agreement and additional documentation, liability for Carveout Obligations
arising both before and after the date of the transfer and assumption shall be
retained or assumed by the parties satisfactory to the Lender.     (f)   Title
Insurance Endorsement         The Borrower shall agree to provide an endorsement
to the Lender’s mortgagee title insurance policy, insuring the continued
validity and priority of this Deed of Trust following the assumption.     (g)  
Assumption Fee         The Lender shall receive an assumption fee of one percent
(1%) of the outstanding balance of the Loan, and the Borrower shall agree to
reimburse the Lender’s out-of-pocket expenses incurred in connection with the
proposed transfer, including title updates and endorsement charges, recording
fees, any applicable taxes and attorneys’ fees, regardless of whether the
transfer is consummated.

  14.2   Permitted Transfers of Certain Passive Interests         Any transfer
of direct or indirect interests in the Borrower that meets the requirements of
this Section (a “Qualified Passive Interest Transfer”) shall be a Permitted
Transfer, and no transfer fee, assumption fee, processing fee or

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-35-



--------------------------------------------------------------------------------



 



document review fee shall be charged in connection with the transfer. A
Qualified Passive Interest Transfer is any transfer of a direct or indirect
interest in the Borrower, if, following the transfer (i) the Real Property
remains under the individual or collective Legal Control of a Permitted Control
Group Member; (ii) the transfer does not result in a Prohibited Structural
Change and, following the transfer, the Real Property remains under the
management control of the Carveout Obligor or of a Qualified Property Manager
approved by the Lender, and (iii) in the determination of Lender, the transfer
either (A) does not result in a change in assets that would be at risk with
respect to any recourse obligations, or (B) is a transfer of direct interests in
the Borrower to the devisees of the estate of a deceased Carveout Obligor, and
the Net Worth Requirement with respect to remaining or new Carveout Obligors
shall have been met by the Borrower. In addition to the foregoing, the following
conditions precedent must be satisfied: (1) the Borrower shall deliver to Lender
advance notice of the proposed transfer, together with evidence reasonably
satisfactory to the Lender that the proposed transfer would meet the
requirements of this Section (such evidence shall include a narrative
description and detailed pre- and post- transfer organizational charts of the
Borrower; and no Default shall exist at the time of the transfer); and (2) no
Default shall exist at the time of the transfer.

  14.3   Transfers of Limited Partnership Interests         Transfers between
limited partners of the Borrower of their limited partnership interests and the
admission of new limited partners shall be a Permitted Transfer, provided the
general partner of the Borrower does not change and there is no change in Legal
Control.     14.4   Transfers of LLC Membership Interests         Transfers
between members of the Borrower of their membership interests and the admission
of new members shall be a Permitted Transfer, provided the managing member of
the Borrower does not change and there is no change in Legal Control.     14.5  
Transfers in Carveout Obligor and U-Store-It Trust         Transfers of the
publicly traded stock of U-Store-It Trust, a Maryland real estate investment
trust, and transfers of the limited partnership interests in Carveout Obligor
shall be a Permitted Transfer; provided, however, at all times U-Store-It Trust,
a Maryland real estate investment trust, remains the sole general partner of
Carveout Obligor and owns at least 51% of the partnership interests in Carveout
Obligor.     14.6   Transaction Costs         The Borrower shall pay all
out-of-pocket expenses incurred by the Lender in the review and processing of a
Permitted Transfer regardless of whether the Permitted Transfer is carried out.

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-36-



--------------------------------------------------------------------------------



 



15.     NOTICE OF ABSOLUTE ASSIGNMENT OF LEASES AND RENTS
Under the Absolute Assignment of Leases and Rents, the Borrower has assigned to
the Lender, and to its successors and assigns, all of the Borrower’s right and
title to, and interest in, the Leases, including all rights under the Leases and
all benefits to be derived from them. The rights assigned include all authority
of the Borrower to modify or terminate Leases, or to exercise any remedies, and
the benefits assigned include all Rents. This assignment is present and
absolute, but under the terms of the Absolute Assignment of Leases and Rents,
the Lender has granted the Borrower a conditional license to collect and use the
Rents, and to exercise the rights assigned, in a manner consistent with the
Obligations, all as more particularly set forth in the Absolute Assignment of
Leases and Rents. The Lender may, however, terminate the license by written
Notice to the Borrower on certain conditions set forth in the Absolute
Assignment of Leases and Rents.
16.     ACCELERATION
If a Default exists, the Lender may, at its option, declare the unpaid principal
balance of the Note to be immediately due and payable, together with all accrued
interest on the Indebtedness, all costs of collection (including reasonable
attorneys’ fees and expenses) and all other charges due and payable by the
Borrower under the Note or any other Loan Document. If the subject Default has
arisen from a failure by the Borrower to make a regular monthly payment of
principal and interest, the Lender shall not accelerate the Indebtedness unless
the Lender shall have given the Borrower at least three (3) Business Days’
advance Notice of its intent to do so.
If the subject Default is curable and nonmonetary in nature, the Lender shall
exercise its option to accelerate only by giving Notice of acceleration to the
Borrower. The Lender shall not give any such Notice of acceleration until
(a) the Borrower has been given any required Notice of the prospective Default
and (b) any applicable cure period has expired.
Except as expressly described in this Section, no notice of acceleration shall
be required in order for the Lender to exercise its option to accelerate the
Indebtedness in the event of Default.
17.     RIGHTS OF ENTRY AND TO OPERATE

  17.1   Entry on Real Property         If a Default exists, the Lender may, to
the extent permitted by law, enter upon the Real Property and take exclusive
possession of the Real Property and of all books, records and accounts, all
without Notice and without being guilty of trespass, but subject to the rights
of tenants in possession under the Leases. If the Borrower remains in possession
of all or any part of the Property after Default and without the Lender’s prior
written consent, the Lender may, without Notice to the Borrower, invoke any and
all legal remedies to dispossess the Borrower, including specifically one or
more actions for forcible entry and detainer, trespass to try title and writ of
restitution.

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-37-



--------------------------------------------------------------------------------



 



  17.2   Operation of Real Property         Following Default, the Lender may
hold, lease, manage, operate or otherwise use or permit the use of the Real
Property, either itself or by other persons, firms or entities, in such manner,
for such time and upon such other terms as the Lender may deem to be prudent
under the circumstances (making such repairs, alterations, additions and
improvements thereto and taking any and all other action with reference thereto,
from time to time, as the Lender deems prudent), and apply all Rents and other
amounts collected by the Lender in accordance with the provisions of the
Absolute Assignment of Leases and Rents.

18.      RECEIVERSHIP
Following Default, the Lender may apply to a court of competent jurisdiction for
the appointment of a receiver of the Property, ex parte without Notice to the
Borrower, whether or not the value of the Property exceeds the Indebtedness,
whether or not waste or deterioration of the Real Property has occurred, and
whether or not other arguments based on equity would justify the appointment.
The Borrower irrevocably, with knowledge and for valuable consideration,
consents to such an appointment. Any such receiver shall have all the rights and
powers customarily given to receivers in [individual state specific information
inserted here], including the rights and powers granted to the Lender by this
Deed of Trust, the power to maintain, lease and operate the Real Property on
terms approved by the court, and the power to collect the Rents and apply them
to the Indebtedness or otherwise as the court may direct. Once appointed, a
receiver may at the Lender’s option remain in place until the Indebtedness has
been paid in full.
19.      FORECLOSURE; POWER OF SALE

  19.1   Availability of Remedies         Upon Default, the Lender may
immediately proceed to foreclose the lien of this Deed of Trust, against all or
part of the Property, or to sell the Property, by judicial or nonjudicial
foreclosure in accordance with the laws of [individual state specific
information inserted here] and may pursue any other remedy available to
commercial mortgage lenders under the laws of [individual state specific
information inserted here].     19.2   Public Sale         Trustee is hereby
authorized and empowered, and it shall be Trustee’s special duty, upon such
request of Beneficiary, to sell the Property, or any part thereof, at public
auction to the highest bidder for cash, with or without having taken possession
of same. Any such sale (including notice thereof) shall comply with the
applicable requirements, at the time of the sale, of [individual state specific
information inserted here] or, if and to the extent such statute is not then in
force, with the applicable requirements, at the time of the sale, of the
successor statute or statutes, if any, governing sales of [individual state
specific information inserted here] real property under powers of sale conferred
by deeds of trust. If there is no statute in force at the time of the sale
governing sales of [individual

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-38-



--------------------------------------------------------------------------------



 



state specific information inserted here] real property under powers of sale
conferred by deeds of trust, such sale shall comply with applicable law, at the
time of the sale, governing sales of [individual state specific information
inserted here] real property under powers of sale conferred by deeds of trust.

  19.3   Right to Require Proof of Financial Ability and/or Cash Bid         At
any time during the bidding, the Trustee may require a bidding party (A) to
disclose its full name, state and city of residence, occupation, and specific
business office location, and the name and address of the principal the bidding
party is representing (if applicable), and (B) to demonstrate reasonable
evidence of the bidding party’s financial ability (or, if applicable, the
financial ability of the principal of such bidding party), as a condition to the
bidding party submitting bids at the foreclosure sale. If any such bidding party
(the “Questioned Bidder”) declines to comply with the Trustee’s requirement in
this regard, or if such Questioned Bidder does respond but the Trustee, in
Trustee’s sole and absolute discretion, deems the information or the evidence of
the financial ability of the Questioned Bidder (or, if applicable, the principal
of such bidding party) to be inadequate, then the Trustee may continue the
bidding with reservation; and in such event (1) the Trustee shall be authorized
to caution the Questioned Bidder concerning the legal obligations to be incurred
in submitting bids, and (2) if the Questioned Bidder is not the highest bidder
at the sale, or if having been the highest bidder the Questioned Bidder fails to
deliver the cash purchase price payment promptly to the Trustee, all bids by the
Questioned Bidder shall be null and void. The Trustee may, in Trustee’s sole and
absolute discretion, determine that a credit bid may be in the best interest of
the Grantor and Beneficiary, and elect to sell the Property for credit or for a
combination of cash and credit; provided, however, that the Trustee shall have
no obligation to accept any bid except an all cash bid. In the event the Trustee
requires a cash bid and cash is not delivered within a reasonable time after
conclusion of the bidding process, as specified by the Trustee, but in no event
later than 3:45 p.m. local time on the day of sale, then said contingent sale
shall be null and void, the bidding process may be recommenced, and any
subsequent bids or sale shall be made as if no prior bids were made or accepted.
    19.4   Sale Subject to Unmatured Indebtedness         In addition to the
rights and powers of sale granted under the preceding provisions of this
subsection, if default is made in the payment of any installment of the
Indebtedness, Beneficiary may, at Beneficiary’s option, at once or at any time
thereafter while any matured installment remains unpaid, without declaring the
entire Indebtedness to be due and payable, orally or in writing direct Trustee
to enforce this trust and to sell the Property subject to such unmatured
Indebtedness and to the rights, powers, liens, security interests, and
assignments securing or providing recourse for payment of such unmatured
Indebtedness, in the same manner, all as provided in the preceding provisions of
this subsection. Sales made without maturing the Indebtedness may be made
hereunder whenever there is a default in the payment of any installment of the
Indebtedness, without exhausting the power of sale granted hereby, and without
affecting in any way the power of sale granted under this subsection, the
unmatured balance of the

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-39-



--------------------------------------------------------------------------------



 



Indebtedness or the rights, powers, liens, security interests, and assignments
securing or providing recourse for payment of the Indebtedness.

  19.5   Partial Foreclosure         Sale of a part of the Property shall not
exhaust the power of sale, but sales may be made from time to time until the
Indebtedness is paid and the Obligations are performed and discharged in full.
It is intended by each of the foregoing provisions of this subsection that
Trustee may, after any request or direction by Beneficiary, sell not only the
Land and the Improvements, but also the Fixtures and Personal Property and other
interests constituting a part of the Property or any part thereof, along with
the Land and the Improvements or any part thereof, as a unit and as a part of a
single sale, or may sell at any time or from time to time any part or parts of
the Property separately from the remainder of the Property. It shall not be
necessary to have present or to exhibit at any sale any of the Property.    
19.6   Trustee’s Deeds         After any sale under this subsection, Trustee
shall make good and sufficient deeds, assignments, and other conveyances to the
purchaser or purchasers thereunder in the name of Grantor, conveying the
Property or any part thereof so sold to the purchaser or purchasers with general
warranty of title by Grantor. It is agreed that in any deeds, assignments or
other conveyances given by Trustee, any and all statements of fact or other
recitals therein made as to the identity of Beneficiary, the occurrence or
existence of any Default, the notice of intention to accelerate, or acceleration
of, the maturity of the Indebtedness, the request to sell, notice of sale, time,
place, terms and manner of sale, and receipt, distribution, and application of
the money realized therefrom, the due and proper appointment of a substitute
trustee, and without being limited by the foregoing, any other act or thing
having been duly done by or on behalf of Beneficiary or by or on behalf of
Trustee, shall be taken by all courts of law and equity as prima facie evidence
that such statements or recitals state true, correct, and complete facts and are
without further question to be so accepted, and Grantor does hereby ratify and
confirm any and all acts that Trustee may lawfully do in the premises by virtue
hereof.

20.     WAIVERS
To the maximum extent permitted by law, the Borrower irrevocably and
unconditionally WAIVES and RELEASES any present or future rights (a) of
reinstatement or redemption, (b) that may exempt the Property from any civil
process, (c) to appraisal or valuation of the Property, (d) to extension of time
for payment, (e) that may subject the Lender’s exercise of its remedies to the
administration of any decedent’s estate or to any partition or liquidation
action, (f) to any homestead and exemption rights provided by the Constitution
and laws of the United States and of [individual state specific information
inserted here], (g) to notice of acceleration or notice of intent to accelerate
(other than as expressly stated herein), and (h) that in any way would delay or
defeat the right of the Lender to cause the sale of the Real Property for the
purpose of satisfying the Indebtedness. The Borrower agrees that the price paid
at a lawful foreclosure sale,
Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-40-



--------------------------------------------------------------------------------



 



whether by the Lender or by a third party, and whether paid through cancellation
of all or a portion of the Indebtedness or in cash, shall conclusively establish
the value of the Real Property.
BORROWER expressly WAIVES and RELINQUISHES any right or remedy which it may have
or be able to assert by reason of the provisions of [individual state specific
information inserted here] pertaining to the rights and remedies of sureties. To
the maximum extent permitted by applicable law, BORROWER hereby WAIVES and
RELEASES all rights, remedies, claims and defenses based upon or related to
[individual state specific information inserted here] to the extent the same
pertain or may pertain to any enforcement of this Deed of Trust.
The foregoing waivers shall apply to and bind any party assuming the Obligations
of the Borrower under this Deed of Trust.
21.     EXCULPATION CLAUSE AND CARVEOUT OBLIGATIONS
The Lender agrees that it shall not seek to enforce any monetary judgment with
respect to the Indebtedness evidenced by the Note against the Borrower except
through recourse to the Property, unless the Obligation from which the judgment
arises is a Carveout Obligation. The Carveout Obligations include (a) the
obligation to repay any portion of the Indebtedness that arises because the
Lender has advanced funds or incurred expenses in respect of any of the
“Carveouts” (as defined below), (b) the obligation to repay the entire
Indebtedness, if the Lender’s exculpation of the Borrower from personal
liability under this Section has become void as set forth below, (c) the
obligation to indemnify the Lender in respect of its actual damages suffered in
connection with a Carveout, and (d) the obligation to defend and hold the Lender
harmless from and against any claims, judgments, causes of action or proceedings
arising from a Carveout. The Carveouts are:

  (a)   fraud or intentional misrepresentation;     (b)   gross negligence or
willful misconduct;     (c)   the breach of any representation, warranty,
covenant or indemnification provision in the Environmental Indemnity Agreement
or in any other Loan Document concerning environmental laws, hazardous
substances and asbestos and any indemnification obligations with respect
thereto;     (d)   the removal or disposal of any portion of the Property after
a Default;     (e)   the misapplication or conversion (but only to the extent of
such misapplication or conversion) of (i) any Insurance Proceeds, (ii) any
Condemnation Proceeds, or (iii) any Rents following a Default;     (f)   failure
to pay taxes, charges for labor or materials or other charges that can create
liens on any portion of the properties;     (g)   any security deposits, advance
deposits or any other deposits which are not delivered to Lender upon a
foreclosure or action in lieu thereof, except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
Leases prior to the occurrence of a Default that gave rise to such foreclosure
or action in lieu thereof;

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-41-



--------------------------------------------------------------------------------



 



  (h)   failure to maintain status as a special purpose entity (as required
under Section 6.5 herein);     (i)   failure to permit on-site inspection of the
Property;     (j)   failure to provide financial information (as required under
Section 6.22 herein); and     (k)   failure to appoint a new property manager
upon the request of the Lender after a Default.

The Lender’s exculpation of the Borrower from personal liability for the
repayment of the Indebtedness evidenced by the Note shall be void without Notice
with respect to any of the following: (i) failure to obtain Lender’s prior
written consent to any subordinate financing or other voluntary lien encumbering
the Property in violation of this Deed of Trust; (ii) failure to obtain Lender’s
prior written consent to any assignment, transfer, or conveyance of the Property
in violation of this Deed of Trust; or (iii) if the Property or any part thereof
shall become an asset in a bankruptcy or insolvency proceeding as a result of
any petition for bankruptcy, reorganization or arrangement pursuant to federal
bankruptcy law, or any similar federal or state law, filed by or collusively
arranged by Borrower or any affiliates of Borrower.
22.     SECURITY AGREEMENT AND FIXTURE FILING

  22.1   Definitions

“Account” shall have the definition assigned in the UCC.
“Bank” shall have the meaning assigned in the UCC.
“Chattel Paper” shall have the definition assigned in the UCC.
“Deposit Account” shall have the definition assigned in the UCC.
“Document” shall have the definition assigned in the UCC.
“Equipment” shall have the definition assigned in the UCC.
“Financing Statements” shall have the definition assigned in the UCC.
“General Intangibles” shall have the definition assigned in the UCC.
“Goods” shall have the definition assigned in the UCC. “Goods” include all
detached Fixtures, items of Personal Property that may become Fixtures, property
management files, accounting books and records, reports of consultants relating
to the Real Property, site plans, test borings, environmental or geotechnical
surveys, samples and test results, blueprints, construction and shop drawings,
and plans and specifications.
“Instrument” shall have the definition assigned in the UCC.
“Investment Property” shall have the definition assigned in the UCC.
Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-42-



--------------------------------------------------------------------------------



 



“Letter of Credit” shall have the definition assigned in the UCC.
“Letter of Credit Rights” shall have the definition assigned in the UCC.
“Money Collateral” means all money received in respect of Rents.
“Personal Property” means Accounts, Chattel Paper, Commercial Tort Claims,
Deposit Accounts, Documents, Equipment, Goods, Instruments, General Intangible
Collateral, Investment Property, Letter of Credit Rights, Letters of Credit, and
Money Collateral.
“Proceeds” shall have the meaning assigned in the UCC.
“UCC” means the Uniform Commercial Code as adopted in [individual state specific
information inserted here].

  22.2   Creation of Security Interest         This Deed of Trust shall be
self-operative and shall constitute both a Deed of Trust and a security
agreement pursuant to the provisions of the UCC with respect to the Personal
Property and is being recorded as a fixture filing. For purposes of the security
agreement (i) the debtor is Borrower and Borrower’s name and address appear in
the first paragraph of this Deed of Trust, and (ii) the secured party is Lender
and Lender’s name and address appear in the first paragraph of this Deed of
Trust. The Borrower, as debtor, hereby grants the Lender, as secured party, for
the purpose of securing the Indebtedness, a security interest in the Accounts,
Chattel Paper, Commercial Tort Claims, Deposit Accounts, Documents, Goods,
Instruments, General Intangibles, Investment Property, Letter of Credit Rights,
Letter of Credit, and Money, in the accessions, additions, replacements,
substitutions and Proceeds of any of the foregoing items of collateral. Upon
Default, the Lender shall have the rights and remedies of a secured party under
the UCC as well as all other rights and remedies available at law or in equity,
and, at the Lender’s option, the Lender may also invoke the remedies provided
elsewhere in this Deed of Trust as to such Property. The Borrower and the Lender
agree that the rights granted to the Lender as secured party under this
Section 22 are in addition to rather than a limitation on any of the Lender’s
other rights under this Deed of Trust with respect to the Property.     22.3  
Filing Authorization         The Borrower irrevocably authorizes the Lender to
file, in the appropriate locations for filings of UCC financing statements in
any jurisdictions as the Lender in good faith deems appropriate, such financing
statements and amendments as the Lender may require in order to perfect or
continue this security interest, or in order to prevent any filed financing
statement from becoming misleading or from losing its perfected status.     22.4
  Additional Searches and Documentation         Borrower shall provide to Lender
upon request, certified copies of any searches of UCC records deemed necessary
or appropriate by Lender to confirm the first

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-43-



--------------------------------------------------------------------------------



 



priority status of its security interest in the Personal Property, together with
copies of all documents or records evidencing security interests disclosed by
such searches.

  22.5   Costs         The Borrower shall pay all filing fees and costs and all
reasonable costs and expenses of any record searches (or their continuations) as
the Lender may require.     22.6   Representations, Warranties and Covenants of
the Borrower

  (a)   Ownership of the Personal Property         All of the Personal Property
is, and shall during the term of the Loan continue to be, owned by the Borrower,
and is not the subject matter of any lease, control agreement or other
instrument, agreement or transaction whereby any ownership, security or
beneficial interest in the Personal Property is held by any person or entity
other than the Borrower, subject only to (1) the Lender’s security interest,
(2) the rights of tenants occupying the Property pursuant to Leases approved by
the Lender, and (3) the Permitted Encumbrances.     (b)   No Other Identity    
    The Borrower represents and warrants that the Borrower has not used or
operated under any other name or identity for at least five (5) years. The
Borrower covenants and agrees that Borrower will furnish Lender with notice of
any change in its name, form of organization, or state of organization within
thirty (30) days prior to the effective date of any such change.     (c)  
Location of Equipment         All Equipment is located upon the Land.     (d)  
Removal of Goods         The Borrower will not remove or permit to be removed
any item included in the Goods from the Land, unless the same is replaced
immediately with unencumbered Goods (1) of a quality and value equal or superior
to that which it replaces and (2) which is located on the Land. All such
replacements, renewals, and additions shall become and be immediately subject to
the security interest of this Deed of Trust.     (e)   Proceeds         The
Borrower may, without the Lender’s prior written consent, dispose of Goods in
the ordinary course of business, provided that, following the disposition, the
perfection of the Lender’s security interest in the Proceeds of the disposition
will continue under § 9-315 (d) of the UCC. The Borrower shall not, without the
Lender’s prior written consent, dispose of any Personal Property in any other
manner, except in compliance with Paragraph (d) of this Subsection 22.6.

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-44-



--------------------------------------------------------------------------------



 



  22.7   Fixture Filing         This Deed of Trust constitutes a financing
statement filed as a fixture filing with respect to any and all fixtures
comprising Property. The “debtor” is YSI XX LP, a limited partnership organized
under Delaware law, the “secured party” is Transamerica Financial Life Insurance
Company, a New York corporation, the collateral is as described in Subsection
22.1 above and the granting clause of this Deed of Trust, and the addresses of
the debtor and secured party are the addresses stated in Subsection 27.12 of
this Deed of Trust for Notices to such parties. The organizational
identification number of the debtor is 4024175. The owner of record of the Real
Property is YSI XX LP. This Deed of Trust shall also be effective as a financing
statement covering minerals or the like (including oil and gas) and accounts
subject to [individual state specific information inserted here].

23.     ENVIRONMENTAL MATTERS

  23.1   Representations         The Borrower represents as follows:

  (a)   No Hazardous Substances         To the best of the Borrower’s knowledge,
and except as disclosed in the ESA, no release of any Hazardous Substance has
occurred on or about the Real Property in a quantity or at a concentration level
that (i) violates any Environmental Law, or (ii) requires reporting to any
regulatory authority or would reasonably be expected to result in any obligation
to remediate under any Environmental Law.     (b)   Absence of Mold
Contamination         To the best of the Borrower’s knowledge, the amount of
mold present in the air within the Improvements and the extent of mold growth on
the elements of the Improvements are no greater than normal in buildings free of
moisture intrusion. No mold-related tenant complaint or legal proceeding
relating to the Improvements exists, except as otherwise disclosed to AEGON in
writing     (c)   Compliance with Environmental Laws         The Real Property
and its current use and presently anticipated uses comply with all Environmental
Laws, including those requiring permits, licenses, authorizations, and other
consents and approvals.     (d)   No Actions or Proceedings         No
governmental authority or agency has commenced any action, proceeding or
investigation based on any suspected or actual violation of any Environmental
Law on or about the Real Property. To the best of the Borrower’s knowledge, no
such authority or agency has threatened to commence any such action, proceeding,
or investigation.

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-45-



--------------------------------------------------------------------------------



 



  23.2   Environmental Covenants         The Borrower covenants as follows:

  (a)   Compliance with Environmental Laws         The Borrower shall, and the
Borrower shall cause all employees, agents, contractors, and tenants of the
Borrower and any other persons present on or occupying the Real Property to,
keep and maintain the Real Property in compliance with all Environmental Laws.  
  (b)   Notices, Actions and Claims         The Borrower shall promptly advise
the Lender in writing of (i) any written notices from any governmental or
quasi-governmental agency or authority of violation or potential violation of
any Environmental Law received by the Borrower, (ii) any and all enforcement,
cleanup, removal or other governmental or regulatory actions instituted,
completed or threatened pursuant to any Environmental Law, (iii) all claims made
or (to Borrower’s knowledge) threatened by any third party against the Borrower
or the Real Property relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from any Hazardous Substances, and
(iv) discovery by the Borrower of any occurrence or condition on any real
property adjoining or in the vicinity of the Real Property that creates a
foreseeable risk of contamination of the Real Property by or with Hazardous
Substances.

  23.3   The Lender’s Right to Control Claims         The Lender shall have the
right (but not the obligation) to join and participate in, as a party if it so
elects, any legal proceedings or actions initiated in connection with any
Hazardous Substances and to have its related and reasonable attorneys’ and
consultants’ fees paid by the Borrower upon demand if Lender in good faith
determines that counsel selected by Borrower cannot represent the interests of
Borrower and Lender.     23.4   Indemnification         THE BORROWER SHALL BE
SOLELY RESPONSIBLE FOR, AND SHALL INDEMNIFY, DEFEND, AND HOLD HARMLESS THE
LENDER, THE TRUSTEE, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS, SUCCESSORS AND ASSIGNS, FROM AND AGAINST, ANY CLAIM, JUDGMENT, LOSS,
DAMAGE, DEMAND, COST, EXPENSE OR LIABILITY OF WHATEVER KIND OR NATURE, KNOWN OR
UNKNOWN, CONTINGENT OR OTHERWISE, DIRECTLY OR INDIRECTLY ARISING OUT OF OR
ATTRIBUTABLE TO THE USE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE,
DISCHARGE, DISPOSAL, OR PRESENCE (WHETHER PRIOR TO OR AFTER THE DATE OF THIS
DEED OF TRUST) OF HAZARDOUS SUBSTANCES ON, IN, UNDER OR ABOUT THE REAL PROPERTY
(WHETHER BY THE BORROWER, A PREDECESSOR IN TITLE, ANY TENANT, OR ANY EMPLOYEES,
AGENTS, CONTRACTOR OR SUBCONTRACTORS OF ANY OF THE FOREGOING OR ANY THIRD
PERSONS AT ANY TIME OCCUPYING OR PRESENT ON THE REAL

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-46-



--------------------------------------------------------------------------------



 



PROPERTY), INCLUDING: (I) PERSONAL INJURY; (II) DEATH; (III) DAMAGE TO PROPERTY;
(IV) ALL CONSEQUENTIAL DAMAGES; (V) THE COST OF ANY REQUIRED OR NECESSARY
REPAIR, CLEANUP OR DETOXIFICATION OF THE REAL PROPERTY, INCLUDING THE SOIL AND
GROUND WATER THEREOF, AND THE PREPARATION AND IMPLEMENTATION OF ANY CLOSURE,
REMEDIAL OR OTHER REQUIRED PLANS; (VI) DAMAGE TO ANY NATURAL RESOURCES; AND
(VII) ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE LENDER OR THE TRUSTEE IN
CONNECTION WITH CLAUSES (I) THROUGH (VI), INCLUDING REASONABLE ATTORNEYS’ AND
CONSULTANTS’ FEES; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION
SHALL BE DEEMED TO PRECLUDE THE BORROWER FROM SEEKING INDEMNIFICATION FROM, OR
OTHERWISE PROCEEDING AGAINST, ANY THIRD PARTY INCLUDING ANY TENANT OR
PREDECESSOR IN TITLE TO THE REAL PROPERTY, AND FURTHER PROVIDED THAT THIS
INDEMNIFICATION WILL NOT EXTEND TO MATTERS CAUSED BY THE LENDER’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR ARISING FROM A RELEASE OF HAZARDOUS
SUBSTANCES WHICH OCCURS AFTER THE LENDER HAS TAKEN POSSESSION OF THE REAL
PROPERTY, SO LONG AS THE BORROWER HAS NOT CAUSED THE RELEASE THROUGH ANY ACT OR
OMISSION. THE COVENANTS, AGREEMENTS, AND INDEMNITIES SET FORTH IN THIS SECTION
SHALL BE BINDING UPON THE BORROWER AND ITS HEIRS, PERSONAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS, AND SHALL SURVIVE REPAYMENT OF THE INDEBTEDNESS,
FORECLOSURE OF THE REAL PROPERTY, AND THE BORROWER’S GRANTING OF A DEED TO THE
REAL PROPERTY IN LIEU OF FORECLOSURE. PAYMENT SHALL NOT BE A CONDITION PRECEDENT
TO THIS INDEMNITY. ANY COSTS OR EXPENSES INCURRED BY THE LENDER OR THE TRUSTEE
FOR WHICH THE BORROWER IS RESPONSIBLE OR FOR WHICH THE BORROWER HAS INDEMNIFIED
THE LENDER SHALL BE PAID TO THE LENDER ON DEMAND, WITH INTEREST AT THE DEFAULT
RATE FROM THE DATE INCURRED BY THE LENDER UNTIL PAID IN FULL, AND SHALL BE
SECURED BY THIS DEED OF TRUST. WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER,
THE BORROWER SHALL NOT ENTER INTO ANY SETTLEMENT AGREEMENT, CONSENT DECREE, OR
OTHER COMPROMISE IN RESPECT TO ANY CLAIMS RELATING TO HAZARDOUS SUBSTANCES.

  23.5   Environmental Audits         If a Default exists, or at any time the
Lender has reason to believe that a release of Hazardous Substances may have
occurred or may be likely to occur, the Lender may require that the Borrower
retain, or the Lender may retain directly, at the sole cost and expense of the
Borrower, a licensed geologist, industrial hygienist or an environmental
consultant acceptable to the Lender to conduct an environmental assessment or
audit of the Real Property. In the event that the Lender makes a reasonable
determination of the need for an environmental assessment or audit, the Lender
shall inform the Borrower in writing that such a

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-47-



--------------------------------------------------------------------------------



 



determination has been made and, if requested to do so by the Borrower, give the
Borrower a written explanation of that determination before the assessment or
audit is conducted. The Borrower shall afford any person conducting an
environmental assessment or audit access to the Real Property and all materials
reasonably requested. The Borrower shall pay on demand the cost and expenses of
any environmental consultant engaged by the Lender under this Subsection. The
Borrower shall, at the Lender’s request and at the Borrower’s sole cost and
expense, take such investigative and remedial measures determined by the
geologist, hygienist or consultant to be necessary to address any condition
discovered by the assessment or audit so that (i) the Real Property shall be in
compliance with all Environmental Laws, (ii) the condition of the Real Property
shall not constitute any identifiable risk to human health or to the
environment, and (iii) the value of the Real Property shall not be affected by
the presence of Hazardous Substances.
24.     CONCERNING THE TRUSTEE

  24.1   No Liability         The Trustee will not be liable for any error of
judgment or act, or be otherwise responsible or accountable under any
circumstances. If the Trustee or anyone acting by virtue of the Trustee’s powers
enters the Real Property, the Trustee will not be personally liable for debts
contracted or for liability or damages incurred in the management or operation
of the Real Property. The Trustee will have the right to rely on any instrument,
document or signature authorizing or supporting any action taken or proposed to
be taken by the Trustee or believed by the Trustee in good faith to be genuine.
The Trustee will be entitled to reimbursement for expenses actually incurred by
the Trustee in the performance of the Trustee’s duties and to reasonable
compensation for services rendered. The Borrower shall, from time to time, pay
compensation due the Trustee under this Deed of Trust and reimburse the Trustee
for and save and hold the Trustee harmless from and against any and all loss,
cost, liability, damage and expense whatsoever incurred by the Trustee in the
performance of the Trustee’s duties.     24.2   Retention of Money         All
money received by the Trustee must, until used or applied, be held in trust for
the purposes for which it was received, but need not be segregated in any manner
from any other money (except to the extent required by law) and the Trustee will
have no liability for interest on any money received.     24.3   Successor
Trustees         The Trustee may resign by giving notice of such resignation in
writing to the Lender. If the Trustee dies, resigns or becomes disqualified from
acting in the execution of this Trust or fails or refuses to exercise the same
when requested by the Lender so to do or if for any reason and without cause the
Lender prefers to appoint a substitute trustee to act instead of the original
Trustee, or any prior successor or substitute trustee, the Lender will have full
power to appoint a

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-48-



--------------------------------------------------------------------------------



 



substitute trustee and, if preferred, several substitute trustees in succession
who shall succeed to all the estates, rights, powers and duties of the Trustee.

  24.4   Succession Instruments         Any new Trustee appointed will, without
any further act, deed or conveyance, become vested with all the estates,
properties, rights, powers and trusts of the Trustee’s predecessor. Upon the
written request of the Lender or of any successor trustee, the former Trustee
shall execute and deliver an instrument transferring to such successor Trustee
all the estates, properties, rights, powers and trusts of the former Trustee,
and shall duly assign, transfer and deliver any of the property and money held
by the former Trustee to the successor Trustee so appointed in the former
Trustee’s place.     24.5   Performance of Duties by Agents         The Trustee
may authorize one or more parties to act on the Trustee’s behalf to perform the
Trustee’s ministerial functions, including, without limitation, the transmittal
and posting of any notices.

25.     AGREEMENT CONCERNING INTEREST

  25.1   Savings Clause         The Borrower and the Lender agree that they
intend to comply strictly at all times with applicable [individual state
specific information inserted here] law governing the maximum rate or amount of
interest payable on the Note or the Indebtedness (or applicable federal law, if
it preempts [individual state specific information inserted here] law and
permits the Lender to contract for, accrue or receive a higher rate or amount of
interest than would be permitted under [individual state specific information
inserted here] law). If the applicable law is ever judicially interpreted so as
to render usurious any Charges, then it is the Borrower’s and the Lender’s
express intent that all Charges in excess of the Maximum Lawful Rate shall be
automatically cancelled, ab initio. If the Indebtedness has not been paid in
full, all such cancelled amounts shall be applied to the Indebtedness, and the
Note and the other Loan Documents shall immediately be deemed reformed to
require the payment of interest at the Maximum Lawful Rate. If the Indebtedness
has been paid in full, all such cancelled amounts shall be refunded to the
Borrower. The Borrower agrees that as a condition precedent to any claim seeking
usury penalties against the Lender, the Borrower shall provide written Notice to
the Lender, advising the Lender in reasonable detail of the nature and amount of
the violation. The Lender shall have sixty (60) days after receipt of the Notice
to correct any usury violation by either refunding such excess interest to the
Borrower or by crediting such excess interest against the Indebtedness. All sums
contracted for, charged or received by the Lender for the use, forbearance or
detention of any debt evidenced by the Note or any of the other Loan Documents
shall, to the extent permitted by applicable law, be amortized or spread, using
the actuarial method, throughout the term of the Note (including any extension
periods) until payment in full so that the rate or amount of interest on account
of the Indebtedness does not exceed

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-49-



--------------------------------------------------------------------------------



 



the Maximum Lawful Rate from time to time in effect and applicable to the
Indebtedness, for so long as any portion of the Indebtedness remains
outstanding. [individual state specific information inserted here] shall not
apply to the Note or to the Indebtedness. Notwithstanding anything to the
contrary contained herein or in any of the other Loan Documents, it is not the
intention of the Lender to accelerate the maturity of any interest that has not
accrued at the time of such acceleration or to collect unearned interest at the
time of such acceleration.

  25.2   Ceiling Election         To the extent that the Lender is relying on
[individual state specific information inserted here] to determine the Maximum
Lawful Rate payable on the Indebtedness, the Lender will utilize the weekly
ceiling from time to time in effect as provided in such [individual state
specific information inserted here], as amended. To the extent federal law
permits the Lender to contract for, charge, take, receive or reserve a greater
amount of interest than under [individual state specific information inserted
here] law, the Lender will rely on federal law instead of such [individual state
specific information inserted here] for the purpose of determining the Maximum
Lawful Rate. Additionally, to the extent permitted by applicable law now or
hereafter in effect, the Lender may, at its option and from time to time,
utilize any other method of establishing the Maximum Lawful Rate under such
[individual state specific information inserted here] or under other applicable
law by giving notice, if required, to the Borrower as provided by applicable law
now or hereafter in effect.

26.     SECONDARY MARKET

  26.1   Dissemination of Information         In connection with any transfer of
the Loan, the Lender may forward any documents and information that the Lender
now has or acquires in the future concerning the Loan, including the financial
statements of any Obligor, and such other information as may be reasonably
related to the Obligors, the Property or the Leases to any:

  (i)   transferee or prospective transferee of the Loan;     (ii)   Rating
Agency rating the Loan, a Participation, or Securities; or     (iii)  
purchaser, transferee, assignee, servicer, participant, investor or prospective
investor in any Securitization, or to any of their advisors.

The Borrower irrevocably waives any and all rights it may have under applicable
Legal Requirements to prohibit such disclosure, including any right of privacy.
Lender agrees to endeavor to refrain from disclosing information concerning the
Loan, Borrower and Carveout Obligor except in good faith and in furtherance of
Lender’s legitimate business interest.

  26.2   Cooperation         The Borrower, any guarantor and any Carveout
Obligor agree to cooperate with the Lender in connection with any transfer of
the Loan or any Participation or

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-50-



--------------------------------------------------------------------------------



 



Securities. The Borrower agrees to provide to the Lender or to any persons to
whom the Lender may disseminate such information, at the Lender’s request,
financial statements of Obligors, an estoppel certificate and such other
documents as may be reasonably related to the Obligors, the Property, or the
Leases.

  26.3   Additional Financial Information         If a decision is made to
include the Loan in a Securitization and the amount of the Loan would exceed 20%
of the amount estimated in good faith to be raised in the offering, the Borrower
agrees to provide, to the extent required by SEC Regulation S-X Rule 3-14, and
to the extent not previously supplied to Lender, financial statements for the
Real Property in respect of the three years prior to the Securitization (but in
all events limited to the period of Borrower’s ownership of the Real Property).
If the amount of the Loan would exceed 10% (but not 20%) of the amount estimated
in good faith to be raised by the offering, the Borrower agrees to provide such
additional property-related financial information as the Lender may request in
order to meet then-applicable SEC rules in connection with the contemplated
manner of the offering.     26.4   Reserves/Escrows         If Participations
are granted or Securities issued in connection with the Loan, all funds held by
the Lender in escrow or as reserves in accordance with the Loan Documents may,
at the Lender’s discretion, be deposited in “eligible accounts” at “eligible
institutions” and invested in “permitted investments” as then defined and
required by the Rating Agencies.

27.     MISCELLANEOUS

  27.1   Successors and Assigns         All of the terms of the Loan Documents
shall apply to, be binding upon and inure to the benefit of the heirs, personal
representatives, successors and assigns of the Obligors, or to the holder of the
Note, as the case may be.     27.2   Survival of Obligations         Each and
all of the Obligations shall continue in full force and effect until the latest
of (a) the date the Indebtedness has been paid in full and the Obligations have
been performed and satisfied in full, (b) the last date permitted by law for
bringing any claim or action with respect to which the Lender may seek payment
or indemnification in connection with the Loan Documents, and (c) the date on
which any claim or action for which the Lender seeks payment or indemnification
is fully and finally resolved and, if applicable, any compromise thereof of
judgment or award thereon is paid in full.     27.3   Further Assurances        
The Borrower, upon the request of the Lender or the Trustee, shall complete,
execute, acknowledge, deliver and record or file such further instruments and do

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-51-



--------------------------------------------------------------------------------



 



such further acts as may be necessary to carry out more effectively the purposes
of this Deed of Trust, to subject any property intended to be covered by this
Deed of Trust to the liens and security interests it creates, to place third
parties on notice of those liens and security interests, or to correct any
defects which may be found in any Loan Document.

  27.4   Right of Inspection         The Lender shall have the right from time
to time, upon reasonable advance notice to the Borrower, to enter onto the Real
Property for the purpose of inspecting and reporting on its physical condition,
tenancy and operations.     27.5   Expense Indemnification         The Borrower
shall pay all filing and recording fees, documentary stamps, intangible taxes,
and all expenses incident to the execution and acknowledgment of this Deed of
Trust, the Note or any of the other Loan Documents, any supplements, amendments,
renewals or extensions of any of them, or any instrument entered into under
Subsection 27.3. The Borrower shall pay or reimburse the Lender, upon demand,
for all costs and expenses, including appraisal and reappraisal costs of the
Property and reasonable attorneys’ and legal assistants’ fees, which the Lender
may incur in connection with enforcement proceedings under the Note, this Deed
of Trust, or any of the other Loan Documents (including all fees and costs
incurred in enforcing or protecting the Note, this Deed of Trust, or any of the
other Loan Documents in any bankruptcy proceeding), and attorneys’ and legal
assistants’ fees incurred by the Lender in any other suit, action, legal
proceeding or dispute of any kind in which the Lender is made a party or appears
as party plaintiff or defendant, affecting the Indebtedness, the Note, this Deed
of Trust, any of the other Loan Documents, or the Property, or required to
protect or sustain the lien of this Deed of Trust. The Borrower shall be
obligated to pay (or to reimburse the Lender) for such fees, costs and expenses
and shall indemnify and hold the Lender and the Trustee harmless from and
against any and all loss, cost, expense, liability, damage and claims and causes
of action, including attorneys’ fees, incurred or accruing by reason of the
Borrower’s failure to promptly repay any such fees, costs and expenses. If any
suit or action is brought to enforce or interpret any of the terms of this Deed
of Trust (including any effort to modify or vacate any automatic stay or
injunction, any trial, any appeal, any petition for review or any bankruptcy
proceeding), the Lender shall be entitled to recover all expenses reasonably
incurred in preparation for or during the suit or action or in connection with
any appeal of the related decision, whether or not taxable as costs. Such
expenses include reasonable attorneys’ fees, witness fees (expert or otherwise),
deposition costs, copying charges and other expenses. Whether or not any court
action is involved, all reasonable expenses, including the costs of searching
records, obtaining title reports, appraisals, environmental assessments,
surveying costs, title insurance premiums, trustee fees, and other reasonable
attorneys’ fees, incurred by the Lender that are necessary at any time in the
Lender’s opinion for the protection of its interest or enforcement of its rights
shall become a part of the Indebtedness payable on demand and shall bear
interest from the date of expenditure until repaid at the interest rate as
provided in the Note.

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-52-



--------------------------------------------------------------------------------



 



  27.6   General Indemnification         The Borrower shall indemnify, defend
and hold the Lender harmless against: (i) any and all claims for brokerage,
leasing, finder’s or similar fees which may be made relating to the Real
Property or the Indebtedness and (ii) any and all liability, obligations,
losses, damages, penalties, claims, actions, suits costs and expenses (including
the Lender’s reasonable attorneys’ fees, together with reasonable appellate
counsel fees, if any) of whatever kind or nature which may be asserted against,
imposed on or incurred by the Lender in connection with the Indebtedness, this
Deed of Trust, the Real Property or any part thereof, or the operation,
maintenance and/or use thereof, or the exercise by the Lender of any rights or
remedies granted to it under this Deed of Trust or pursuant to applicable law;
provided, however, that nothing herein shall be construed to obligate the
Borrower to indemnify, defend and hold harmless the Lender from and against any
of the foregoing which is imposed on or incurred by the Lender by reason of the
Lender’s willful misconduct or gross negligence.     27.7   Recording and Filing
        The Borrower shall cause this Deed of Trust and all amendments,
supplements, and substitutions to be recorded, filed, re-recorded and re-filed
in such manner and in such places as the Lender may reasonably request. The
Borrower will pay all recording filing, re-recording and re-filing taxes, fees
and other charges.     27.8   No Waiver         No deliberate or unintentional
failure by the Lender to require strict performance by the Borrower of any
Obligation shall be deemed a waiver, and the Lender shall have the right at any
time to require strict performance by the Borrower of any Obligation.     27.9  
Covenants Running with the Land         All Obligations are intended by the
parties to be and shall be construed as covenants running with the Land.    
27.10   Severability         The Loan Documents are intended to be performed in
accordance with, and only to the extent permitted by, all applicable Legal
Requirements. Any provision of the Loan Documents that is prohibited or
unenforceable in any jurisdiction shall nevertheless be construed and given
effect to the extent possible. The invalidity or unenforceability of any
provision in a particular jurisdiction shall neither invalidate nor render
unenforceable any other provision of the Loan Documents in that jurisdiction,
and shall not affect the validity or enforceability of that provision in any
other jurisdiction. If a provision is held to be invalid or unenforceable as to
a particular person or under a particular circumstance, it shall nevertheless be
presumed valid and enforceable as to others, or under other circumstances.

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-53-



--------------------------------------------------------------------------------



 



  27.11   Entire Agreement         The Loan Documents contain the entire
agreements between the parties relating to the financing of the Real Property,
and all prior agreements which are not contained in the Loan Documents, other
than the unsecured Environmental Indemnity Agreement, are terminated. The Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties. The Loan Documents may be amended, revised, waived, discharged,
released or terminated only by a written instrument or instruments executed by
the party against whom enforcement of the amendment, revision, waiver,
discharge, release or termination is asserted. Any alleged amendment, revision,
waiver, discharge, release or termination that is not so documented shall be
null and void.     27.12   Notices         In order for any demand, consent,
approval or other communication to be effective under the terms of this Deed of
Trust, “Notice” must be provided under the terms of this Subsection. All Notices
must be in writing. Notices may be (a) delivered by hand, (b) transmitted by
facsimile (with a duplicate copy sent by first class mail, postage prepaid),
(c) sent by certified or registered mail, postage prepaid, return receipt
requested, or (d) sent by reputable overnight courier service, delivery charges
prepaid. Notices shall be addressed as set forth below:

If to the Lender:
Transamerica Financial Life Insurance Company
c/o AEGON USA Realty Advisors, Inc.
4333 Edgewood Road, N.E.
Cedar Rapids, Iowa 52499-5443
Attn: Mortgage Loan Department
Reference: Loan #89255
Fax Number: (319) 369-2277
If to the Borrower:
YSI XX LP
6745 Engle Road
Cleveland, Ohio 44130
Fax Number: (440) 234-5899

With a copy to:

Lee E. Berner, Esq.
Hogan & Hartson L.L.P.
8300 Greensboro Drive
Suite 1100
McLean, VA 22102
Fax Number: (703) 610-6137
Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-54-



--------------------------------------------------------------------------------



 



If to the Trustee:
[                    ]
Notices delivered by hand or by overnight courier shall be deemed given when
actually received or when refused by their intended recipient. Notices sent by
facsimile will be deemed delivered on the next Business Day following
transmission (provided receipt has been verified by telephone confirmation or
one of the other permitted means of giving Notices under this Subsection).
Mailed Notices shall be deemed given on the date of the first attempted delivery
(whether or not actually received). Either the Lender or the Borrower may change
its address for Notice by giving at least fifteen (15) Business Days’ prior
Notice of such change to the other party.

  27.13   Counterparts         This Deed of Trust may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute but one instrument.     27.14   Choice of Law         This Deed
of Trust shall be interpreted, construed, applied, and enforced according to,
and will be governed by, the laws of [individual state specific information
inserted here], without regard to any choice of law principle which, but for
this provision, would require the application of the law of another jurisdiction
and regardless of where executed or delivered, where payable or paid, where any
cause of action accrues in connection with this transaction, where any action or
other proceeding involving any of the other Loan Documents are instituted or
pending, or whether the laws of [individual state specific information inserted
here]otherwise would apply the laws of another jurisdiction.     27.15   Forum
Selection         The Borrower agrees that the sole and exclusive forum for the
determination of any action relating to the validity and enforceability of the
Note, this Deed of Trust and the other Loan Documents, and any other instruments
securing the Note shall be either in an appropriate court of the State of
[individual state specific information inserted here] or the applicable United
States District Court.     27.16   Sole Benefit         This Deed of Trust and
the other Loan Documents have been executed for the sole benefit of the Borrower
and the Lender and the successors and assigns of the Lender. No other party
shall have rights thereunder or be entitled to assume that the parties thereto
will insist upon strict performance of their mutual obligations hereunder, any
of which may be waived from time to time. The Borrower shall have no right to
assign any of its rights under the Loan Documents to any party whatsoever.

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-55-



--------------------------------------------------------------------------------



 



  27.17   Release of Claims         The Borrower hereby RELEASES, DISCHARGES and
ACQUITS forever the Lender and the Trustee and their officers, directors,
trustees, agents, employees and counsel (in each case, past, present or future)
from any and all Claims existing as of the date hereof (or the date of actual
execution hereof by the Borrower, if later). As used herein, the term “Claim”
shall mean any and all liabilities, claims, defenses, demands, actions, causes
of action, judgments, deficiencies, interest, liens, costs or expenses
(including court costs, penalties, attorneys’ fees and disbursements, and
amounts paid in settlement) of any kind and character whatsoever, including
claims for usury, breach of contract, breach of commitment, negligent
misrepresentation or failure to act in good faith, in each case whether now
known or unknown, suspected or unsuspected, asserted or unasserted or primary or
contingent, and whether arising out of written documents, unwritten
undertakings, course of conduct, tort, violations of laws or regulations or
otherwise.     27.18   No Partnership         Nothing contained in the Loan
Documents is intended to create any partnership, joint venture or association
between the Borrower and the Lender, or in any way make the Lender a
co-principal with the Borrower with reference to the Property.     27.19  
Payoff Procedures         If the Borrower pays or causes to be paid to the
Lender all of the Indebtedness, then the Trustee’s interest in the Real Property
shall cease, and upon receipt by the Lender of such payment, the Lender shall
either (a) release this Deed of Trust or (b) assign the Loan Documents and
endorse the Note (in either case without recourse or warranty of any kind) to a
takeout lender, upon payment (in the latter case) of an administrative fee of
$750.     27.20   [Intentionally Deleted]     27.21   Future Advances        
Under the terms of this Deed of Trust, “Indebtedness” includes any and all
indebtedness owed by the Grantor to the Beneficiary, any and all obligations of
the Grantor to the Beneficiary, and any and all liabilities of the Grantor to
the Beneficiary, regardless of the kind or character of such indebtedness,
obligations or liabilities, if they relate to the Loan or to the Real Property
in any way, and regardless of whether they arise now or in the future, are
absolute or contingent, secured or unsecured, due or not due, arise by operation
of law or by contract, are direct or indirect, primary or secondary, joint,
several, joint and several, fixed or contingent, or are secured or unsecured by
additional or different security or securities, and regardless of whether the
indebtedness, obligations or liabilities are of the Grantor directly or arise
through its participation in any form of business or economic association or
transaction, whether as a partner, joint venturer, trustee, principal, surety,
endorser, guarantor, accommodation party or otherwise. However, this Deed of
Trust shall not secure any such other indebtedness, obligation or liability with
respect to which the Beneficiary is by applicable law prohibited from obtaining
a lien on real estate, nor shall this

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-56-



--------------------------------------------------------------------------------



 



definition operate or be effective to constitute or require any assumption or
payment by any person, in any way, of any debt or obligation of any other person
to the extent that the same would violate or exceed the limit provided in any
applicable usury or other law.

  27.22   Interpretation

  (a)   Headings and General Application         The section, subsection,
paragraph and subparagraph headings of this Deed of Trust are provided for
convenience of reference only and shall in no way affect, modify or define, or
be used in construing, the text of the sections, subsections, paragraphs or
subparagraphs. If the text requires, words used in the singular shall be read as
including the plural, and pronouns of any gender shall include all genders.    
(b)   Sole Discretion         The Lender may take any action or decide any
matter under the terms of this Deed of Trust or of any other Loan Document
(including any consent, approval, acceptance, option, election or authorization)
in its sole and absolute discretion, for any reason or for no reason, unless the
related Loan Document contains specific language to the contrary. Any approval
or consent that the Lender might withhold may be conditioned in any way.     (c)
  Result of Negotiations         This Deed of Trust results from negotiations
between the Borrower and the Lender and from their mutual efforts. Therefore, it
shall be so construed, and not as though it had been prepared solely by the
Lender.     (d)   Reference to Particulars         The scope of a general
statement made in this Deed of Trust or in any other Loan Document shall not be
construed as having been reduced through the inclusion of references to
particular items that would be included within the statement’s scope. Therefore,
unless the relevant provision of a Loan Document contains specific language to
the contrary, the term “include” shall mean “include, but shall not be limited
to” and the term “including” shall mean “including, without limitation.”

  27.23   Joint and Several Liability         If there is more than one
individual or entity executing this Deed of Trust as the Borrower, liability of
such individuals and entities under this Deed of Trust shall be joint and
several.     27.24   Time of Essence         Time is of the essence of each and
every covenant, condition and provision of this Deed of Trust to be performed by
the Borrower.     27.25   Jury Waiver         THE BORROWER AND BY ITS ACCEPTANCE
HEREOF, THE LENDER, HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-57-



--------------------------------------------------------------------------------



 



OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS (I) UNDER THIS DEED OF TRUST OR
ANY OTHER LOAN DOCUMENT OR (II) ARISING FROM ANY LENDING RELATIONSHIP EXISTING
IN CONNECTION WITH THIS DEED OF TRUST OR ANY OTHER LOAN DOCUMENT, AND THE
BORROWER AND BY ITS ACCEPTANCE HEREOF, THE LENDER, AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.

  27.26   Renewal, Extension, Modification and Waiver         The Lender, at its
option, may at any time renew or extend this Deed of Trust, the Note or any
other Loan Document. The Lender may enter into a modification of any Loan
Document or of the Environmental Indemnity Agreement without the consent of any
person not a party to the document being modified. The Lender may waive any
covenant or condition of any Loan Document or of the Environmental Indemnity
Agreement, in whole or in part, at the request of any person then having an
interest in the Property or in any way liable for any part of the Indebtedness.
The Lender may take, release, or resort to any security for the Note and the
Obligations and may release any party primarily or secondarily liable on any
Loan Document or on the Environmental Indemnity Agreement, all without affecting
any liability not expressly released in writing by the Lender.     27.27  
Cumulative Remedies         Every right and remedy provided in this Deed of
Trust shall be cumulative of every other right or remedy of the Lender, whether
conferred by law or by grant or contract, and may be enforced concurrently with
any such right or remedy. The acceptance of the performance of any obligation to
cure any Default shall not be construed as a waiver of any rights with respect
to any other past, present or future Default. No waiver in a particular instance
of the requirement that any Obligation be performed shall be construed as a
waiver with respect to any other Obligation or instance.     27.28   No
Obligation to Marshal Assets         No holder of any deed of trust, security
interest or other encumbrance affecting all or any portion of the Real Property,
which encumbrance is inferior to the lien and security interest of this Deed of
Trust, shall have any right to require the Lender to marshal assets.     27.29  
Transfer of Ownership         The Lender may, without notice to the Borrower,
deal with any person in whom ownership of any part of the Real Property has
vested, without in any way vitiating or discharging the Borrower from liability
for any of the Obligations.     27.30   Notice of Indemnification         THE
BORROWER AND THE CARVEOUT OBLIGOR HEREBY ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT CONTAINS

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-58-



--------------------------------------------------------------------------------



 



INDEMNIFICATION OBLIGATIONS PURSUANT TO SECTIONS 4, 2123.4, 27.2, 27.5, and
27.6.

  27.31   Partial Release         Lender will agree to permit the Borrower to
secure from time to time the release of any single Parcel as security for the
Loan (a “Release”), provided the Borrower meets the following conditions:

  (a)   No Default shall exist, nor shall any act, omission or circumstance
exist which, following notice and absence of a cure, would become a Default.    
(b)   No more than five (5) Parcels shall be released during the term of the
Loan.     (c)   The Borrower shall have requested the Release in writing no less
than sixty (60) days prior to the date of the proposed Release.     (d)   At the
time of the Release, the Lender shall receive from the Borrower a prepayment of
the Loan in an amount determined in accordance with this Section (the “Release
Amount”).     (e)   The Borrower shall have paid all costs and expenses in
connection with any such release, including (i) an administrative fee of $5,000
and (ii) the Lender’s reasonable attorneys’ fees and expenses.     (f)   If the
debt service coverage ratio (“DSCR”), as determined by Lender (based on the
post-Release Loan balance and the remaining Real Property) would fall below
1.25; then Borrower shall have made an additional principal prepayment (which
must be accompanied by the prepayment premium calculated using the formula set
forth in the Note) in an amount which will cause the DSCR to equal or exceed
1.25.

In respect of any Parcel, the Release Amount shall be (A) 120% of the amount
that would be required to prepay the Note in full, including the prepayment
premium calculated under the terms of the Note, multiplied by (B) the related
Parcel’s Fraction of Value. The Lender shall determine the maximum portion of
the Release Amount that can be applied as a principal prepayment of the Loan,
assuming that the remaining portion of the Release Amount equals the prepayment
premium calculated on the principal prepayment, and the Release Amount shall be
applied to the Loan in accordance with the Lender’s determination.

  27.32   Release and Substitution of Collateral         If the Borrower desires
to secure the release of any single Parcel from the lien of the related mortgage
or deed of trust securing the Loan in order to sell the Parcel in an arm’s
length transaction, it may do so provided the Loan is not in Default and another
commercial real property satisfactory to Lender is substituted for the released
Parcel as collateral for the Loan. During the Loan term, no more than five
(5) Parcels shall be released through substitution of replacement properties
pursuant to this Section. The substitute property shall have a market value
greater than or equal to 125% of the market value of the released Parcel. The
Lender shall determine the value of the released Parcel for purposes of this
calculation. If

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255



-59-



--------------------------------------------------------------------------------



 



the Borrower disagrees with the Lender’s value conclusion, the Borrower shall
have the right to cause the Lender to update its fee appraisal of the released
Parcel through repeating the appraisal procedure used at the time of the Loan’s
origination, and the value conclusion of the fee appraiser shall be
determinative, subject to concurrence by Lender’s review appraiser. The expense
of the appraiser shall be borne by the Borrower. The value of the substitute
Parcel shall be determined through the appraisal process used at the time of the
origination of the Loan.
The Lender may base its decision concerning the substitute collateral solely on
its own economic interests and on the marginal effect of the requested
substitution on the Loan and on the Lender’s investment portfolio. In doing so,
the Lender may consider any factor (A) reasonably related to the quality of the
proposed substitute property as collateral, including, without limitation,
market value, cash flow, projected capital requirements, tenant quality,
location, condition of title, quality and expected life of the improvements, and
the environmental condition of the property or (B) related to the effect of the
substitution on the Lender’s overall portfolio, including, without limitation,
asset types, investment concentrations in markets or submarkets, and tenant
credit exposures. The closing of the substitution of the collateral shall be
carried out in accordance with Lender’s then-current mortgage loan origination
practices, however, Lender shall collect (as compensation for its underwriting
and closing efforts) a fee equal to the greater of (A) one percent (1%) of the
market value of the released Parcel, as estimated by Lender’s review appraiser
at the time of the Loan’s origination, and (B) $25,000. The Borrower shall pay
all of Lender’s out-of-pocket expenses in connection with the substitution.
All of the terms of the Loan Documents shall apply to, be binding upon and inure
to the benefit of the heirs, personal representatives, successors and assigns of
the Obligors, or to the holder of the Note, as the case may be.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-60-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrower has caused this Deed of Trust to be duly
executed as of the date first above written.

                      YSI XX LP,    
 
                    By:   YSI XX GP LLC    
 
      Its:   General Partner    
 
               
 
      By:        
 
         
 
   
 
          Name: Steven G.Osgood    
 
          Title: President    

         
STATE OF OHIO
      §
 
      §
COUNTY OF CUYAHOGA
      §

     This instrument was ACKNOWLEDGED before me on October ___, 2005, by Steven
G. Osgood, as President of YSI XX GP LLC, a Delaware limited liability company,
as General Partner of YSI XX LP, a Delaware limited partnership, on behalf of
said limited partnership.

             
[S E A L]
           
 
           
 
      Notary Public, State of Ohio    
My Commission Expires:
           
 
      Patricia A. Rocewicky    
 
     
 
Printed Name of Notary Public    

Deed of Trust
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-61-



--------------------------------------------------------------------------------



 



EXHIBIT A
(Property Description)
[individual property specific
information inserted here]
Exhibit A — Property Description
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-62-



--------------------------------------------------------------------------------



 



EXHIBIT B
(Street Addresses for each Parcel)

              Reference   Address
1.
  ALB 1   2001 Girard Blvd. S.E., Albuquerque, NM 87106
2.
  ALB 3   11801 Montgomery Blvd. NE, Albuquerque, NM 87111
3.
  ALB 5   7440 Central Avenue SE, Albuquerque, NM 87108
4.
  DEN 1   11402 Cherokee Street, Northglenn, CO 80234
5.
  DEN 2   8444 North Pecos Street, Denver, CO 80260
6.
  DEN 3   10303 East Warren Ave., Aurora, CO 80247
7.
  DEN 5   16845 Mt. Vernon Road, Golden, CO 80247
8.
  DEN 6   5353 East County Line, Centennial, CO 80122
9.
  ELP 1   1500 Lomaland Drive, El Paso, TX 79935
10.
  ELP 2   10642 Montana Ave., El Paso, TX 79935
11.
  ELP 3   9447 Diana Drive, El Paso, TX 79924
12.
  ELP 4   5201 North Mesa, El Paso, TX 79912
13.
  SAC 1   2620 Florin Road, Sacramento, CA 95822
14.
  SAC 2   7245 55th Street, Sacramento, CA 95661
15.
  SAC 3   900 Orlando Ave., Roseville, CA 95661
16.
  SAC 4   10651 White Rock Road, Rancho Cordova, CA 95670
17.
  SAC 5   4950 Watt Ave., North Highlands, CA 95660
18.
  SAC 6   9360 Greenback Lane, Orangevale, CA 95662
19.
  SAC 8   775 N. 16th Street, Sacramento, CA 95814
20.
  SAC 9   7562 Greenback Lane, Citrus Heights, CA 95610
21.
  SLC 1   4640 South 900 East, Murray, UT 84117
22.
  SLC 2   350 South Redwood Road, Salt Lake City, UT 84104
23.
  SLC 3   3528 South 300 West, Salt Lake City, UT 84115
24.
  SLC 4   5174 Commerce Drive, Murray, UT 84107
25.
  CMP   5180 Commerce Drive, Murray, UT 84107
26.
  TUC 1   3899 North Oracle Road, Tucson, AZ 85705
27.
  TUC 2   3680 W. Orange Grove Road, Tucson, AZ 85741
28.
  TUC 3   2424 N. Oracle Road, Tucson, AZ 85705
29.
  TUC 4   2545 South 6th Ave., Tucson, AZ 85713
30.
  TUC 5   2855 South Pantano, Tucson, AZ 85730
31.
  TUC 6   7070 East Speedway Blvd., Tucson, AZ 85710
32.
  TUC 7   8361 East Broadway Blvd., Tucson, AZ 85710
33.
  TUC 9   5550 South Palo Verde Road, Tucson, AZ 85706
34.
  TUC 10   975 South Prudence, Tucson, AZ 85710
35.
  TUC 11   519 East Prince Road, Tucson, AZ 85705
36.
  TUC 12   3955 East 29th Street, Tucson, AZ 85711
37.
  OBPA   3811 N. Oracle Road, Tucson, AZ 85705

Exhibit B — Parcel Addresses
U-Store-It Self Storage Warehouse [                    ]
AEGON Loan No. 89255

-63-